Exhibit 10.30
 
 
EXECUTION VERSION
 
 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
 
 
BY AND AMONG
 
 
 
PREMIER RESEARCH INTERNATIONAL, LLC,
 
 
 
PREMIER RESEARCH ARIZONA, LLC,
 
 
 
PHC, INC. D/B/A PIONEER BEHAVIORAL HEALTH,
 
 
 
PIVOTAL RESEARCH CENTERS, INC.
 
 
 
AND
 
 
 
PIVOTAL RESEARCH CENTERS, LLC
 
 
 
January 9, 2009
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
Page
Section 1.
Purchase and Sale
1
1.1
Agreement to Purchase and Sell.
1
1.2
Included Assets.
1
1.3
Excluded Assets.
2
1.4
Assumption of Assumed Liabilities.
3
1.5
Retention of Excluded Liabilities.
3
1.6
Nonassignable Contracts.
4
Section 2.
Closing Matters; Purchase Price.
5
2.1
The Closing.
5
2.2
Purchase Price.
5
2.3
Allocation of Purchase Price.
7
2.4
Proration of Taxes.
7
2.5
Further Assurances.
8
Section 3
Representations and Warranties of the Seller and Parent
8
3.1
Organization; Books and Records.
8
3.2
Authorization, Execution and Enforceability.
9
3.3
Absence of Restrictions and Conflicts.
9
3.4
Capitalization; No Interest in Other Entities.
10
3.
Ownership of Assets and Related Matters
10
3.
Financial Statements
11
3.7
Absence of Certain Change
12
3.8
Legal Proceedings.
12
3.9
Licenses, Permits and Compliance with Law.
13
3.10
Assumed Contracts.
13
3.11
Tax Returns; Taxes.
13
3.12
Employees.
14
3.13
Employee Benefit Plans.
15
3.14
Labor Relations.
1
3.15
Insurance.
16
3.16
Intellectual Property.
16
3.17
Transactions with Affiliates.
20
3.18
Customer and Supplier Relations.
21
3.19
Nondisclosed Payments; Ethical Practices.
21
3.20
Brokers, Finders and Investment Bankers.
21
3.21
Disclosure.
22
Section 4.
Representations and Warranties of the Purchaser and Premier.
22
4.1
Organization and Qualification.
22
4.2
Authorization, Execution and Enforceability.
22
4.3
Absence of Restrictions and Conflicts.
23
4.4
Brokers, Finders and Investment Bankers.
23
Section 5.
Additional Covenants and Agreements.
23
5.1
Public Announcements.
23
5.2
Reimbursement.
23
5.3
Insurance.
24
5.4
Employee Matters
24
5.5
No Benefit Plan Liabilities.
24
5.6
No Employer Liabilities.
24
5.7
Transfer Taxes and Similar Charges.
25
5.8
Bulk Sales.
25
5.9
Name Change.
25
5.10
Conduct of Business.
25
5.11
Notification.
26
5.12
No Negotiation.
26
Section 6.
Noncompetition.
26
6.1
Definitions.
26
6.2
Trade Secrets and Confidential Information.
27
6.3
Noncompetition.
27
6.4
Severability.
28
6.5
Injunctive Relief
28
Section 7.
Closing Conditions; Termination.
29

 
 

--------------------------------------------------------------------------------


 

 7.1  Conditions to Obligations of Each Party to Effect the Acquisition  29
7.2
Additional Conditions to Obligations of the Seller and Parent to Close.
29
7.3
Additional Conditions to the Obligations of Premier and the Purchaser to Close.
29
7.4
Frustration of Closing Conditions.
30
7.5
Termination.
31
7.6
Effect of Termination.
31
Section 8.
Indemnification.
32
8.1
Indemnification Obligations of the Seller and Parent.
32
8.2
Indemnification Obligations of Premier and the Purchaser.
32
8.3
Indemnification Procedure.
33
8.4
Claims Period.
34
8.5
Basket.
35
8.6
Cap.
35
8.7
Exclusive Remedy.
35
Section 9.
Miscellaneous.
35
9.1
Notices.
35
9.2
Attachments.
36
9.3
Knowledge; Usage.
36
9.4
Assignment; Successors in Interest; Binding Effect.
37
9.5
Number; Gender.
37
9.6
Captions.
37
9.7
Controlling Law; Integration; Amendment; Construction.
37
9.8
Severability.
38
9.9
Counterparts.
38
9.10
Enforcement of Certain Rights.
38
9.11
Waiver.
38
9.12
Costs and Expenses.
38
9.13
Arbitration; Legal Proceedings.
38


 

--------------------------------------------------------------------------------


 
SCHEDULES
 
 
 
Schedule 1.2(c)
Equipment and Computer Hardware
Schedule 1.2(h)
Licenses
Schedule 1.3(a)
Excluded Contracts
Schedule 1.3(d)
Other Excluded Assets
Schedule 1.3(e)
Cash Included
Schedule 1.4(b)
Current Liabilities of the Sellers
Schedule 2.2(a)
Purchase Price (Sellers Account Information)
Schedule 2.3
Asset Allocation
Schedule 4.2
Purchaser Ancillary Documents
Schedule 5.4
Earned Time Off Amounts
Schedule 7.3(e)
Required Consents

 
 
 
 
DISCLOSURE SCHEDULES
 
 
 
Schedule 3.1
List of Locations where Qualified as a Foreign Entity
Schedule 3.2
Sellers Ancillary Documents
Schedule 3.4(b)
Capitalization; No Interest in Other Entities
Schedule 3.5(b)
Real Property Leases and Personal Property Leases
Schedule 3.5(d)
Liens
Schedule 3.6(a)
Financial Statements
Schedule 3.6(b)
GAAP; Accounting Polices, Practices and Procedures
Schedule 3.9
Licenses, Permits and Compliance with Law
Schedule 3.10
Assumed Contracts and Third Party Consents
Schedule 3.12
Employees
Schedule 3.13
Employee Benefit Plans
Schedule 3.15
Insurance
Schedule 3.16(b)
Ownership and Use of Intellectual Property
Schedule 3.16(e)
Owned Intellectual Property
Schedule 3.16(l)
Licenses of Intellectual Property to the Seller
Schedule 3.17
Transactions with Affiliates
Schedule 3.18(a)
Customer Relations
Schedule 3.18(b)
Supplier Relations

 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBITS
 
 
Exhibit A
Guaranty
Exhibit B-1
Form of Officer’s Certificates
Exhibit B-2
Form of Secretary’s Certificates
Exhibit C
Form of Bill of Sale and Assumption Agreement

 
 

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT
 
 
    THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of January 9,
2009, is by and among PREMIER RESEARCH INTERNATIONAL, LLC, a Delaware limited
liability company (“Premier”); PREMIER RESEARCH ARIZONA, LLC, a Delaware limited
liability company and the wholly-owned subsidiary of Premier (the “Purchaser”);
PIVOTAL RESEARCH CENTERS, INC., a Delaware corporation (“PRC Inc.”); PIVOTAL
RESEARCH CENTERS, LLC, an Arizona limited liability company (“PRC LLC”); and
PHC, INC., a Massachusetts corporation D/B/A PIONEER BEHAVIORAL HEALTH (the
“Parent”).  This Agreement may refer to either of PRC Inc. or PRC LLC as a
“Seller” and collectively as the “Sellers”.
 
 
W I T N E S S E T H:
 
 
WHEREAS, the Sellers are contract research organizations that provide clinical
research, reimbursement and regulatory services for pharmaceutical companies in
the neurological, psychiatric, women’s health and selected internal medicine
indications therapeutic areas (the “Business”);
 
    WHEREAS, the parties desire to enter into this Agreement, pursuant to which
the Sellers propose to sell to the Purchaser, and the Purchaser proposes to
purchase from the Sellers, substantially all of the assets used or held for use
by the Sellers in the conduct of the Business (the “Acquisition”), and the
Purchaser proposes to assume certain of the liabilities and obligations of the
Sellers relating to the Business; and
 
WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements in connection with the Acquisition;
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged conclusively, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
Section  1.    Purchase and Sale.
 
1.1     Agreement to Purchase and Sell Subject to the terms and conditions of
this Agreement, effective as of the Closing Date (as defined in Section 2.1),
the Sellers hereby agree to sell, convey, assign, transfer and deliver to the
Purchaser, and the Purchaser agrees to purchase and acquire from the Sellers,
all direct or indirect right, title and interest of the Sellers in and to (a)
the Business and (b) except for the Excluded Assets (as defined in Section 1.3),
all of the assets, properties and rights of the Sellers of every kind and
description, tangible and intangible, wherever situated (which assets,
properties and rights of the Sellers are collectively referred to herein as the
“Assets”), free and clear of all Liens (as defined in Section 3.5(d)).



    1.2           Included Assets   Except as otherwise expressly set forth in
Section 1.3 hereof, the Assets shall consist of all of the assets, properties
and rights of the Sellers related to or used in connection with the Business of
every kind and description, tangible and intangible, wherever situated, and
shall include, without limitation, the following assets, properties and rights
of the Sellers as of the Closing Date:

    (a)           all prepaid expenses, advances, credits and deposits and the
cash amounts set forth on Schedule 1.3(e);
           
    (b)           all accounts receivable, notes receivable and other
receivables and any security therefor;
 
    (c)           all fixed assets, equipment, fixtures, furnishings, servers,
computer hardware and other tangible property, including the property described
on Schedule 1.2(c);
 
                (d)           all right, title and interest in and to all
Assumed Contracts (as defined in Section 3.10);
 
                 (e)           all right, title and interest in and to the name
“Pivotal Research Centers, Inc.,” “Pivotal Research Centers, LLC” or any
derivatives thereof, and all other trade names used by the Business;
 
                 (f)           all (i) Intellectual Property (as defined in
Section 3.16(a)), including the Intellectual Property listed on Schedule
3.16(e), (ii) Data (as defined in Section 3.16(n)), and (iii) all of the
Sellers’ right, title and interest in and to all computer systems (including
management information and order systems, service pricing systems, hardware,
software, servers, computers, printers, scanners, monitors, peripheral and
accessory devices and the related media, manuals, documentation and user
guides), all claims, credits, rights of recovery and set-off with respect
thereto, all of the right, title and interest of the Sellers in or to any
software, computer program or software product owned, used, developed or being
developed (including software to create, publish, manufacture and distribute any
web site or home page and macros used on any web site or home page) whether for
internal use or for sale or license to others, and all of the Sellers’ right,
title and interest in and to any and all software, computer programs and
software products licensed by the Sellers and all proprietary rights and
documentation of the Sellers, whether or not patented or copyrighted, associated
therewith;
 
                (g)           all information, files, documents, correspondence,
records, data, plans, reports, contracts and recorded knowledge, including
customer, supplier, price and mailing lists, and all accounting, payroll,
personnel or other books and records, in whatever media retained or stored,
including computer programs and disks;
 
                (h)           all transferable Licenses (as defined in Section
3.9), including those set forth on Schedule 1.2(h);
 
                 (i)           all rights to causes of action, lawsuits,
judgments, claims and demands of any nature available or being pursued (other
than such rights relating solely to Excluded Assets or Excluded Liabilities (as
defined in Section 1.5)); and
 
                (j)           all rights in and under all express or implied
guarantees, warranties, representations, covenants, indemnities and similar
rights in favor of the Sellers (other than such rights relating solely to
Excluded Assets or Excluded Liabilities).
 
        1.3         Excluded Assets Notwithstanding anything to the contrary set
forth herein, the term “Assets” shall not mean or include the following assets,
properties and rights of the Sellers (collectively, the “Excluded Assets”):
 
                  (a)           any Non-Assigned Contract (as defined in Section
1.6(b)) or any Contract (as defined in Section 3.10) (including any License)
that the parties agree shall not be transferred to the Purchaser, as set forth
on Schedule 1.3(a);
 
                  (b)           the charter documents, minute books, stock
ledgers and other books and records related to the formation or incorporation of
the Sellers;
 
                  (c)           all rights and claims of the Sellers and Parent
under this Agreement and the Purchaser Ancillary Documents (as defined in
Section 4.2);
 
                  (d)           the assets set forth on Schedule 1.3(d); and
 
                  (e)           all cash amounts except as set forth in Schedule
1.3(e)
 
    1.4         Assumption of Assumed Liabilities Except as expressly provided
in this Section 1.4, the Purchaser shall not assume any claims, liabilities or
obligations of the Sellers.  As the sole exception to the foregoing, the
Purchaser shall assume and agree to discharge or perform the following
liabilities and obligations of the Sellers existing as of the Closing Date
(collectively, the “Assumed Liabilities”):
 
        (a)           the obligations and liabilities of the Sellers under the
Assumed Contracts, to the extent such obligations and liabilities (i) are not
required to be performed prior to the Closing Date, (ii) are disclosed in such
Assumed Contracts and do not relate to the breach or non-performance thereof by
the Sellers, and (iii) accrue and relate to the operations of the Business on or
subsequent to the Closing Date; and
 
                  (b)           the current liabilities of the Sellers of the
types listed on Schedule1.4(b).
 
   1.5      Retention of Excluded Liabilities
 
                 (a)           Notwithstanding anything to the contrary set
forth herein, the Assumed Liabilities shall not include, and in no event shall
the Purchaser assume, agree to pay, discharge or perform or incur any liability
or obligation of the Sellers under this Agreement that is not expressly included
as an Assumed Liability in accordance with Section 1.4 hereof (all obligations
and liabilities of the Sellers, other than the Assumed Liabilities, are
hereinafter referred to as the “Excluded Liabilities”), which Excluded
Liabilities shall include, but not be limited to, the following:
 
                      (i)           any liability or obligation (including
accounts payable) owed to Parent or any other Affiliate (as defined in Section
3.17) of either Seller;
 
        (ii)           Taxes (as defined in Section 3.11(f)) of the Sellers with
respect to any period (whether complete or partial), except as provided in
Section 2.4;
 
                          (iii)           any liability for any indebtedness
with respect to borrowed money, including any interest or penalties accrued
thereon;
 
                         (iv)           any liability relating to, resulting
from, or arising out of, (A) claims made in pending or future suits, actions,
investigations or other legal, governmental or administrative proceedings, or
(B) claims based on violations of law, breach of contract, or environmental,
health and safety matters or any other actual or alleged failure of either
Seller to perform any obligation, in each case to the extent arising out of, or
relating to, (x) events that have occurred, (y) services performed, or (z) the
operation of the Business, prior to the Closing Date;
    
                          (v)           any obligation or liability relating to,
resulting from, or arising out of, any Excluded Asset;
 
                          (vi)           any liability relating to, resulting
from, or arising out of, any operation of either Seller not related to the
Business or any former operation of either Seller that has been discontinued or
disposed of prior to the Closing Date;
 
        (vii)           except as expressly set forth in Section 5.4, any Seller
Benefit Plan Liability (as defined in Section 5.5) or any Seller Employer
Liability (as defined in Section 5.6), whether or not such liability or
obligation arises prior to, on or following the Closing Date; or
 
        (viii)           any liability of the Sellers or Parent arising or
incurred in connection with the negotiation, preparation and execution of this
Agreement or the consummation of the transactions contemplated hereby and any
fees and expenses of counsel, accountants, brokers, financial advisors or other
experts of the Sellers or Parent.
 
        (b)           The Excluded Liabilities shall include all claims,
actions, litigation and proceedings relating to any or all of the matters in the
foregoing clause (a) and all costs and expenses in connection therewith.
 
    1.6        Nonassignable Contracts
 
                  (a)           Without limiting the obligations of the Sellers
under this Agreement, the Sellers shall use their commercially reasonable
efforts to obtain, on or before the Closing Date, the third party consents (i)
that may be required for the assignment or transfer of the Assumed Contracts set
forth in the first paragraph of Schedule 3.10(b)(A) of the Disclosure Schedules
(as defined in Section 3) and (ii) set forth on Schedule 7.3(e).  To the extent
that assignment hereunder by the Sellers to the Purchaser of any Assumed
Contract (including those set forth in the first paragraph of Schedule
3.10(b)(A) and on Schedule 7.3(e) hereto) is not permitted, or is not permitted
without the consent of a third party and such consent is not obtained as of the
Closing Date, this Agreement shall not be deemed to constitute an undertaking to
assign the same if such consent is not given or if such an undertaking otherwise
would constitute a breach of or cause a loss of benefits thereunder.  The
Sellers and Parent shall use all commercially reasonable efforts to obtain, as
promptly as possible, any and all such third-party consents after the Closing
Date; provided that in no event shall the Sellers’ aggregate liability under
this Section 1.6(a) exceed $5,000 with respect to using such reasonable efforts.
 
            (b)           If and to the extent that the Sellers are unable to
obtain any third party consent contemplated by Section 1.6(a), the Sellers shall
continue to be bound by any such Assumed Contract (the “Non-Assigned
Contract”).  To the maximum extent permitted by law and the terms of the
Non-Assigned Contract, (i) the Sellers shall make the benefit of such
Non-Assigned Contract available to the Purchaser, and (ii) the assignment
provisions of this Agreement shall operate to the extent permitted by law and
the applicable Non-Assigned Contract to create a subcontract, sublease or
sublicense with the Purchaser to perform each relevant Non-Assigned Contract on
the terms and conditions set forth therein.  To the extent such benefit is made
available, and/or such subcontract, sublease or sublicense is created, (A) the
Purchaser shall pay, perform and discharge fully all obligations of the Sellers
under any such Non-Assigned Contract from and after the Closing Date, (B) the
Sellers shall, without further consideration therefor, pay and remit to the
Purchaser promptly any monies, rights and other consideration received in
respect of such Non-Assigned Contract performance, and (C) the Sellers shall
exercise or exploit its rights and options under all such Non-Assigned Contracts
only as directed by the Purchaser.
 
            (c)           If and when any third party consent contemplated by
this Section 1.6 shall be obtained or any such Non-Assigned Contract shall
otherwise be assignable, the Sellers shall promptly assign all of their rights
and obligations thereunder or in connection therewith to the Purchaser without
payment of further consideration therefor, the Purchaser shall assume such
rights and obligations, and such Non-Assigned Contract will be deemed to be an
Assumed Contract transferred in accordance with Section 1.2 hereof.
 

--------------------------------------------------------------------------------

 
Section 2.                      Closing Matters; Purchase Price.
 
    2.1         The Closing The closing of the Acquisition provided for in this
Agreement (the “Closing”) will take place at the offices of Morris, Manning &
Martin, LLP, 3343 Peachtree Road, N.E., 1600 Atlanta Financial Center, Atlanta,
Georgia  30326, at 11:00 a.m. (Atlanta, Georgia time) on the date that the
conditions set forth in Sections 7.1, 7.2 and 7.3 are satisfied in full or
waived by the appropriate party, as applicable (such date, the “Closing Date”),
or at such other time and place as the Purchaser and the Sellers may otherwise
agree.  Subject to the provisions of Section 7.5, failure to consummate the
Acquisition as set forth in this Section 2.1 will not result in the termination
of this Agreement and will not relieve any party of any obligation under this
Agreement.  In such a situation, the Closing will occur as soon as practicable,
subject to Section 7.5. The effective time for all purposes of the consummation
of the Acquisition shall be 12:01 a.m. (Phoenix, Arizona time) on the Closing
Date.
 
     2.2         Purchase Price
 
            (a)           Purchase Price at Closing.  On the terms and subject
to the conditions set forth in this Agreement, the purchase price for the Assets
to be paid by the Purchaser at the Closing, in addition to the Purchaser’s
assumption of the Assumed Liabilities, shall be $3,000,000 (the “Closing
Purchase Price”).  On the Closing Date, the Purchaser shall pay (or caused to be
paid) the Closing Purchase Price to PRC Inc., which shall be paid by wire
transfer of immediately available funds to the account set forth on Schedule
2.2(a).  The Sellers and Parent acknowledge that the payment to be made pursuant
to the foregoing sentence constitutes payment in full of the Closing Purchase
Price.  The Closing Purchase Price, together with the Earn-Out Amounts (as
defined in Section 2.2(b)), hereinafter are referred to collectively as the
“Purchase Price.”
 
            (b)           Earn-Out Amounts.  The Purchaser shall pay to the
Sellers such amounts, if any, calculated and paid in accordance with this
Section 2.2(b) (each, an “Earn-Out Amount”).  The Earn-Out Amounts shall be
calculated based upon Net Revenue (as defined herein) for the year commencing on
the Closing Date and ending on the first anniversary of the Closing Date (“2009
Net Revenue”) earned by the Purchaser or any Affiliate of the Purchaser in the
operation of the Business consistent with the Sellers’ historical practices and
as may be expanded through the Purchaser's commercially reasonable efforts
(which commercially reasonable efforts may include providing clinical research,
reimbursement and regulatory services for pharmaceutical companies in any
therapeutic area (whether such therapeutic area is or was serviced by the
Sellers before of the Closing Date)), and shall be paid in accordance with
Section 2.2(d).  If 2009 Net Revenue equals or exceeds $5,700,000 (the “First
Net Revenue Target Amount”), then the Purchaser shall pay $1,750,000 to the
Sellers; provided, however, that if 2009 Net Revenue equals or exceeds
$7,000,000 (the “Second Net Revenue Target Amount”), then, in addition to the
Purchaser’s payment to the Sellers of $1,750,000 for achieving or exceeding the
First Net Revenue Target Amount, the Purchaser shall pay to the Sellers $250,000
for achieving or exceeding the Second Net Revenue Target Amount.  For purposes
of this Agreement, “Net Revenue” means the aggregate revenue generated by the
Purchaser or any Affiliate of the Purchaser as a result of the conduct of the
Business following the Closing consistent with the Sellers’ historical practices
and as may be expanded through the Purchaser's commercially reasonable efforts
(which commercially reasonable efforts may include providing clinical research,
reimbursement and regulatory services for pharmaceutical companies in any
therapeutic area (whether such therapeutic area is or was serviced by the
Sellers before of the Closing Date)) during the applicable period, less (i)
credit allowances, discounts and other similar deductions consistent with the
Sellers’ historical practice, and (ii) those expenses incurred by the Sellers
(prior to the Closing) or the Purchaser or any Affiliate of the Purchaser (after
the Closing) in connection with the performance of their or its obligations
under any Assumed Contract, which expenses (the “Pass Through Revenues”) are
directly charged to the Customer (as defined in Section 3.18) under such
arrangement (and include, by way of example and not limitation, investigation
payments, travel expenses, printing costs and other similar expenses), all as
measured in accordance with U.S. generally accepted accounting principles
(“GAAP”); provided, however, that in connection with that certain Memorandum of
Understanding dated December 28, 2005, by and between Tulsa Clinical Research
LLC and PRC Inc., the Pass Through Revenues amount related thereto shall not be
deducted from the calculation of Net Revenues.
 
        (c)           Earn-Out Report; Dispute Resolution.   Within 20 days
after the end of each calendar month, the Purchaser shall provide the Sellers
with a monthly report setting forth Net Revenues for such month, with each
report containing reasonable detail related to any deductions from gross
revenues in the calculation of Net Revenues.  On or before the date that is 30
days after the first anniversary of the Closing Date, the Purchaser shall
deliver to the Sellers a report prepared by the Purchaser (the “Earn-Out
Report”), which report shall be derived from the financial statements of the
Business.  The Earn-Out Report shall explain in reasonable detail the
calculation of the Earn-Out Amounts.  The Earn-Out Report shall be binding upon
all the parties and the Earn-Out Amounts (as set forth in the Earn-Out Report)
shall be paid to the Sellers 20 Business Days (as defined in Section 9.3(b))
following delivery to the Sellers of the Earn-Out Report if the Sellers shall
not have given to the Purchaser a written notice of their disagreement with the
Earn-Out Report (a “Notice of Disagreement”) within such 20 Business Day
period.  Any Notice of Disagreement shall specify in reasonable detail the
nature of any disagreement so asserted.  The Purchaser and the Sellers shall
attempt in good faith to resolve any and all disagreements set forth in the
Notice of Disagreement.  Within ten Business Days of the delivery of a Notice of
Disagreement, all matters as specified in such Notice of Disagreement that
remain unresolved (the “Disputed Matters”) shall be submitted to and reviewed by
the Firm (as defined in Section 2.2(f)), or if one has not been chosen in
accordance with Section 2.2(f), the Purchaser and the Sellers shall select a
mutually acceptable accounting firm to resolve any remaining objections, in
accordance with Section 2.2(f).  The Purchaser and the Sellers shall cause the
Firm, within 20 Business Days after its selection, to resolve such Disputed
Matters and to prepare a definitive earn-out statement (the “Definitive Earn-Out
Statement”), which shall (A) reflect the determination of the Firm with respect
to any Disputed Matters and (B) be binding upon all the parties.  Upon delivery
of the Definitive Earn-Out Statement, the Purchaser shall have ten Business Days
to pay the Earn-Out Amounts (as determined in the Definitive Earn-Out
Statement), if any, to the Sellers.  For purposes of this Agreement, the date of
payment pursuant to this Section 2.2(c) shall be referred to as the “Earn-Out
Payment Date.”  The fees and expenses of the Firm shall be allocated between the
Purchaser, on the one hand, and the Sellers or Parent, on the other hand, so
that the Sellers or Parent shall be responsible for that portion of the fees and
expenses equal to such fees and expenses multiplied by a fraction, the numerator
of which is the aggregate dollar value of issues in dispute submitted to the
Firm that are resolved in a manner further from the position submitted to the
Firm by the Sellers and closer to the position submitted to the Firm by the
Purchaser (as finally determined by the Firm), and the denominator of which is
the total dollar value of the issues in dispute so submitted, and the Purchaser
shall be responsible for the remainder of such fees and expenses.
 
 
        
        (e)           Operation of Business Post-Closing.  After the Closing
Date and until December 31, 2009, the Purchaser hereby agrees with the Sellers
(i) to operate the Business in good faith in a substantially similar manner as
it was operated by the Sellers prior to the Closing and to take no action with
an intent or purpose of improperly delaying or avoiding payment of, or reducing
the amount of, the Earn-Out Amounts, and (ii) use its commercially reasonable
efforts to preserve and increase the Business, to comply with applicable law,
and to preserve the goodwill of the Customers and others having business
relations with the Purchaser with respect to the Business, subject to the
fiduciary duties of the Purchaser’s board of directors or board of managers to
Premier.  On and after the Closing ate, and until the delivery of the Earn-Out
Report in accordance with Section 2.2(c), the Purchaser shall maintain a
financial reporting system that willseparately account for the revenues and
expenses related to the Business and facilitate the determination of Net
Revenues and Earn-Out Amounts.
 
        (f)           Firm.  If the Purchaser and the Sellers are unable to
resolve any Disputed Matters in accordance with Section 2.2(c), then the
Purchaser and the Sellers will select and engage, in accordance with the time
periods set forth in Section 2.2(c), a mutually acceptable independent
accounting firm to resolve any remaining objections (the “Firm”), which Firm
shall not have provided accounting services to the Purchaser, the Sellers or
Parent during the three-year period immediately prior to its selection.  If the
Purchaser and the Sellers are unable to agree on the choice of the Firm, or if
the firm so selected declines to serve or is unable to act, they will select by
lot a nationally recognized accounting firm (after excluding the accounting
firms that provided prior accounting services as described above) to be the
Firm.
 
    2.3          Allocation of Purchase Price The Purchase Price (plus the
amount of the Assumed Liabilities) shall be allocated among the Assets as set
forth in Schedule 2.3 hereto (the “Allocation”), which the parties determined by
arm’s length negotiation in compliance with Section 1060 of the Internal Revenue
Code of 1986, as amended (the “Code”), and the Treasury Regulations promulgated
thereunder (the “Regulations”).  The Purchaser, the Sellers and Parent shall (a)
timely file all forms (including Internal Revenue Service (“IRS”) Form 8594),
and Tax Returns (as defined in Section 3.11(f) below) required to be filed in
connection with the Allocation, (b) be bound by the Allocation for purposes of
determining Taxes, and (c) take no position, and cause their respective
Affiliates to take no position, inconsistent with the Allocation on any
applicable Tax Return or in any audit or proceeding before any Tax Authority (as
defined in Section 3.11(f) below).  In the event that the Allocation is disputed
by any Tax Authority, the party receiving notice of the dispute shall promptly
notify the other parties hereto concerning the dispute and any resolution of the
dispute.
 
    2.4     Proration of Taxes The Purchaser, the Sellers and Parent agree that
Taxes with respect to the Assets (but in no event including income Taxes) shall
be prorated as of the Closing Date, with the Sellers liable to the extent such
items relate to any time period before the Closing Date, and the Purchaser
liable to the extent such items relate to periods commencing on or after the
Closing Date.  In connection with these prorations, in the event that actual
figures are not available on the Closing Date, the proration shall be based upon
the actual Taxes or other amounts accrued through the Closing Date or paid for
the most recent year (or other appropriate period) for which actual Taxes or
other amounts paid are available.  Such prorated Taxes or other amounts shall be
re-prorated and paid to the appropriate party within sixty (60) days of the date
that the previously unavailable actual figures become available.  The Purchaser
and the Sellers agree to furnish each other with such documents and other
records as may be reasonably requested in order to confirm all adjustment and
proration calculations made pursuant to this Section 2.4.
 
    2.5    Further Assurances Each party hereto shall on the Closing Date and
from time to time thereafter at any other party’s reasonable request and without
further consideration, execute and deliver to such other party such instruments,
certificates and documents required to effect the Acquisition (in addition to
those delivered pursuant to this Section 2), as shall be reasonably requested to
consummate more effectively the transactions contemplated by this Agreement.
 
    2.6       Guaranty.  As a material inducement to the Sellers’ agreeing to
the terms and conditions of this Agreement, including the payment of a portion
of the Purchase Price in the form of the Earn-Out Amounts, concurrently with the
execution and delivery of this Agreement, Premier Research Group Ltd., a limited
company organized under the laws of England and Wales (“Guarantor”) has executed
and delivered to the Sellers a guaranty substantially in the form of Exhibit A
hereto (the “Guaranty")
 
 
Section 3.     Representations and Warranties of the Sellers and Parent The
Sellers and Parent, jointly and severally, represent and warrant to Premier and
the Purchaser as set forth below.  The Schedules referenced in this Section 3
and delivered on the date of this Agreement (collectively, the “Disclosure
Schedules”) shall be arranged in paragraphs corresponding to each representation
and warranty set forth in this Section 3; provided, however, that disclosure in
any of the Schedules shall be deemed to have been set forth in other Schedules
where such disclosure under such other Schedule is specifically
cross-referenced.
 
    3.1        Organization; Books and Records.
 
        (a)           PRC Inc. is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to possess all governmental franchises, licenses,
permits, authorizations and approvals necessary (i) to own, lease, operate and
carry on its business as now being conducted and as proposed to be conducted,
and (ii) to enter into and perform this Agreement and each of the Seller
Ancillary Documents (as defined in Section 3.2) to be executed and delivered by
it.  PRC Inc. is duly qualified to transact business and is in good standing as
a foreign corporation in each jurisdiction where the character of its business
or the ownership, leasing or holding of its properties requires such
qualification.  Schedule 3.1 contains a correct and complete list, as of the
date hereof, of the jurisdictions in which PRC Inc. is qualified to do business
as a foreign corporation.
 
        (b)           PRC LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Arizona and
has all requisite power and authority to possess all governmental franchises,
licenses, permits, authorizations and approvals necessary (i) to own, lease,
operate and carry on its business as now being conducted and as proposed to be
conducted, and (ii) to enter into and perform this Agreement and each of the
Seller Ancillary Documents (as defined in Section 3.2) to be executed and
delivered by it.  PRC LLC is duly qualified to transact business and is in good
standing as a foreign limited liability company in each jurisdiction where the
character of its business or the ownership, leasing or holding of its properties
requires such qualification.  Schedule 3.1 contains a correct and complete list,
as of the date hereof, of the jurisdictions in which PRC LLC is qualified to do
business as a foreign limited liability company.
 
        (c)           Parent is a corporation duly organized, validly existing
and in good standing under the laws of the State of Massachusetts and has all
requisite power and authority to possess all governmental franchises, licenses,
permits, authorizations and approvals necessary (i) to own, lease, operate and
carry on its business as now being conducted and as proposed to be conducted,
and (ii) to enter into and perform this Agreement and each of the Seller
Ancillary Documents to be executed and delivered by it.
 
        (d)           Each Seller has delivered to the Purchaser a true and
complete copy of its certificate of incorporation or certificate of formation
and bylaws or operating agreement, as applicable, each as amended to date.
 
    3.2     Authorization, Execution and Enforceability  The execution, delivery
and performance of this Agreement and the documents to be executed by Parent or
the Sellers in connection with this Agreement as listed on Schedule 3.2
(collectively, the “Seller Ancillary Documents”) and the consummation of the
transactions contemplated by this Agreement and the Seller Ancillary Documents
have been duly authorized by all necessary corporate or limited liability
company action on the part of Parent and the Sellers, respectively.  This
Agreement and each Seller Ancillary Document have been or will be duly executed
and delivered by Parent or the Sellers, as applicable, and constitute the valid
and legally binding agreements of Parent or the Sellers, enforceable against
Parent or the Sellers in accordance with their respective terms, except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.
 
     3.3     Absence of Restrictions and Conflicts.  Except as disclosed in
Schedule 3.10, the execution, delivery and performance of this Agreement and the
Seller Ancillary Documents, the consummation of the transactions contemplated by
this Agreement and the Seller Ancillary Documents and the fulfillment of and
compliance with the terms and conditions of this Agreement and the Seller
Ancillary Documents do not, (a) conflict with or result in any breach of any
term or provision of the certificate of incorporation, bylaws or other similar
corporate or limited liability company organizational documents of Parent or the
Sellers, (b) with or without the passing of time or the giving of notice or
both, violate or conflict with, constitute a breach of or default (or give rise
to any right of termination, amendment or cancellation) under, result in the
loss of any benefit under or permit the acceleration of any obligation under,
any Assumed Contract or result in the creation of any Lien on any of the Assets
pursuant to, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, Contract, agreement or other obligation to
which Parent or any Seller is a party or by which any of their properties or
assets may be bound, or (c) violate any judgment, decree or order of any
Governmental Authority (as defined below) to which Parent or any Seller is a
party or by which Parent or any Seller or any of their respective properties is
bound or any statute, law, rule or regulation applicable to Parent or any
Seller.  No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, arbitrator, governmental agency or public
or regulatory unit, agency, body or authority of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision thereof (each, a “Governmental Authority”) with respect to Parent or
any Seller is required in connection with the execution, delivery or performance
of this Agreement or the Seller Ancillary Documents by Parent or any Seller or
the consummation of the transactions contemplated by this Agreement or Seller
Ancillary Documents by Parent or any Seller.
 
    3.4           Capitalization; No Interest in Other Entities.
 
        (a)           Parent owns, beneficially and of record, all of the issued
and outstanding capital stock of PRC Inc.  PRC Inc. owns, beneficially and of
record, all of the issued and outstanding membership interests of PRC LLC.  No
Seller has any outstanding options, warrants, appreciation rights, phantom
rights or any other rights, obligations or other agreements with respect to its
capital stock or membership interests.
    
        (b)           Except as set forth on Schedule 3.4(b), no Seller owns any
direct or indirect equity interest (by stock ownership, partnership interest,
limited liability company interest, joint venture interest or otherwise) in, any
other Person (as defined in Section 3.5(c)) (collectively, the “Subsidiary
Equity”), and no such Subsidiary Equity is included in the Assets.
 
    3.5           Ownership of Assets and Related Matters.
 
        (a)           Real Property.  The Assets do not include, and no Seller
owns, any real property.
 
        (b)           Leases.  Schedule 3.5(b) sets forth a correct and complete
list of (i) all Contracts of the Sellers granting the Sellers possession of or
rights to real property  (the “Real Property Leases”) and (ii) all Contracts of
the Sellers granting the Sellers possession of or rights to personal property
(the “Personal Property Leases”).  The Sellers have heretofore delivered to the
Purchaser correct and complete copies of all of the Real Property Leases and the
Personal Property Leases.  All of the Real Property Leases and Personal Property
Leases are valid and enforceable in all respects in accordance with their
respective terms with respect to the Sellers and, to the knowledge of the
Sellers, any other party thereto.  There is not, with respect to the Real
Property Leases and the Personal Property Leases, any existing default, or event
of default, or event which with or without due notice or lapse of time or both
would constitute a default or an event of default, on the part of the Sellers
or, to the knowledge of the Sellers, any other party thereto.  With respect to
the real property covered by the Real Property Leases and all buildings,
structures, fixtures, and improvements located thereon, each Seller has adequate
rights of ingress and egress for the operation of the Business in the ordinary
course consistent with past practice.  With respect to the real property covered
by the Real Property Leases, to the knowledge of the Sellers, neither the whole
nor any portion of such property is subject to any governmental decree or order
to be sold or is being condemned, expropriated, or otherwise taken by any
Governmental Authority with or without payment or compensation for such property
and no such condemnation, expropriation or taking has been proposed.
 
        (c)           No Third Party Options.  There are no existing Contracts,
options, commitments or similar rights with, of or to any Person (other than the
Purchaser pursuant to this Agreement) to acquire any assets, properties or
rights included in the Assets or any interest therein.  For purposes of this
Agreement, “Person” means any individual or entity, including a corporation,
limited liability company, partnership, joint venture, firm, association, trust,
unincorporated organization, other business enterprise or Governmental
Authority.
 
        (d)           Ownership.  Except as set forth on Schedule 3.5(d), each
Seller has good and valid, legal and beneficial title to the Assets of such
Seller, free and clear of all mortgages, liens, pledges, security interests,
charges, easements, leases, subleases, licenses and other occupancy
arrangements, covenants, rights of way, options, claims, restrictions, or
encumbrances of any kind other than the Assumed Liabilities (collectively,
“Liens”).  Prior to the Closing, Parent and the Sellers shall cause each of the
Liens set forth on Schedule 3.5(d) (and any other Liens on the Assets that may
arise between the date of this Agreement and the Closing) to be terminated and
released in their entirety, so that on the Closing Date each Seller shall
transfer to the Purchaser good and valid, legal and beneficial title to the
Assets of such Seller, free and clear of all Liens.
 
        (e)           Accounts Receivable.  The Sellers have delivered to the
Purchaser a schedule of the Sellers’ accounts receivable as of September 30,
2008 (the “Receivables”) showing the amount of each receivable and an aging of
amounts due thereunder, which schedule is true and complete in all material
respects as of that date.  To the knowledge of the Sellers, the debtors to which
the Receivables relate are not in or subject to a bankruptcy or insolvency
proceeding, and none of the Receivables have been made subject to an assignment
for the benefit of creditors.  All of the Receivables (i) arose from bona fide
transactions in the ordinary course of business, (ii) to the knowledge of the
Sellers, are valid, existing and collectible in a manner consistent with the
Sellers’ past practice without resort to legal proceedings or collection
agencies, (iii) represent monies due for services rendered in the ordinary
course of business, and (iv) are not subject to any refunds or adjustments or
any defenses, rights of set-off, assignment, restrictions, security interests or
other Liens.  All of the Receivables are current, and there are no disputes
regarding the collectability of any Receivables.  None of the Receivables have
been factored, pledged, turned over for collection or assigned to any Person.
 
        (f)           Condition of Certain Assets.  The equipment and other
tangible property included in the Assets are in good operating condition and
good state of repair, ordinary wear and tear excepted.
 
    3.6     Financial Statements
 
        (a)           The Sellers have delivered to the Purchaser the following:
 
            (i)           their unaudited consolidated balance sheet at June 30,
2008, June 30, 2007 and June 30, 2006, and their unaudited consolidated
statements of income, retained earnings and cash flows for the twelve month
periods then ended (collectively, the “Annual Financial Statements”); and
        
            (ii)           their unaudited consolidated balance sheet at
September 30, 2008, and their unaudited consolidated statements of income for
the four-month period then ended (collectively, the “Interim Financial
Statements”).  The Annual Financial Statements and the Interim Financial
Statements are hereinafter referred to collectively as the “Financial
Statements,” and are attached hereto as Schedule 3.6(a).
 
        (b)           The Financial Statements have been prepared from, and are
in accordance with, the books and records of the Sellers, which books and
records are maintained on the accrual basis in accordance with GAAP and the
Sellers’ accounting policies, practices and procedures as set forth in Schedule
3.6(b) (all of which are consistent with GAAP), each as consistently applied
throughout the periods indicated, and each subject to normal year-end audit
adjustments and to the fact that such statements lack footnotes and other
presentation items (which, if such matters were included, would not be material
individually or in the aggregate).  Each of the balance sheets included in the
Financial Statements (including any related notes and schedules) fairly presents
the financial position of the Sellers, as of the date of such balance sheet, and
each of the statements of income, retained earnings, and cash flows included in
the Financial Statements (including any related notes and schedules) fairly
presents the results of operations, changes in retained earnings and changes in
cash flows, as the case may be, of the Sellers, for the periods set forth
therein, in each case in accordance with GAAP and the Sellers’ accounting
policies, practices and procedures as set forth in Schedule 3.6(b) (all of which
are consistent with GAAP), each as consistently applied throughout the periods
indicated, and each subject to normal year-end audit adjustments and to the fact
that such statements lack footnotes and other presentation items (which, if such
matters were included, would not be material individually or in the
aggregate).  Since June 30, 2004, there has been no material change in any of
the accounting (and tax accounting) policies, practices or procedures of the
Sellers.
 
    3.7     Absence of Certain Changes.  Except with respect to the transactions
contemplated by this Agreement, neither Seller has taken any of the following
actions since the date of the Interim Financial Statements:
    
        (a)           entered into any employment agreement relating to the
Business and having an annual base salary amount of $75,000 or more;
 
         (b)           terminated or modified any existing benefit arrangement
or employee benefit plan or otherwise increased the annual level of compensation
of any existing employee other than such annual compensation increases occurring
in the ordinary course of business;
    
        (c)           encumbered, sold, licensed or otherwise transferred any
assets, properties or rights of such Seller relating to the Business to any
Person, other than sales or services to Customers in the ordinary course of
business;
 
                (d)           engaged in any efforts outside the ordinary course
of business to accelerate the collection of any Receivables;
 
                (e)           canceled or waived any indebtedness or other
obligation owing to the Seller relating to the Business;
  
                (f)           incurred any indebtedness or other liabilities
relating to the Business in excess of $10,000;
 
                (g)           made any payment relating to the Business in
excess of $10,000;
 
                (h)           purchased or otherwise acquired any property,
rights or assets relating to the Business having a value in excess of $10,000;
 
                (i)           waived any rights or claims of such Seller
relating to the Business;
 
                (j)           breached, amended or terminated any of the Assumed
Contracts;
 
                (k)           engaged in any transaction relating to the
Business outside the ordinary course of business; or
 
                (l)           agreed to do any of the foregoing.
 
     3 8         Legal Proceedings.  There are no suits, actions, claims,
hearings, charges, complaints, demands, proceedings or investigations
(collectively, “Proceedings”) pending or, to the Sellers’ knowledge, threatened
against, relating to or involving the Sellers, the Business, Parent (solely to
the extent relating to its ownership of the Sellers) or any of the Sellers’
officers or directors (acting in their capacity as such) before any Governmental
Authority nor, to the knowledge of the Sellers, is there any basis for any such
Proceeding.  There is no judgment, decree, injunction, citation, settlement
agreement, rule or order of any Governmental Authority outstanding against the
Sellers.
    
    3.9         Licenses, Permits and Compliance with Law.  Schedule 3.9 is a
true and complete list of all material notifications, licenses, permits
(including environmental, construction and operation permits), franchises,
certificates, approvals, exemptions, classifications, registrations and other
similar documents and authorizations, and applications therefor (collectively,
the “Licenses”) held by the Sellers and issued by, or submitted by the Sellers
to, any Governmental Authority.  Each Seller owns or possesses all of the
Licenses that are necessary to enable it to carry on the Business as presently
conducted.  All Licenses are valid, binding, and in full force and effect.  The
execution, delivery, and performance of this Agreement and the consummation of
the transactions contemplated hereby will not adversely affect any
License.  Each Seller has taken all necessary action to maintain each
License.  No loss or expiration of any License is pending, reasonably
foreseeable or, to the Sellers’ knowledge, threatened (other than expiration
upon the end of any term).  Each Seller is (and has been at all times during the
past five (5) years) in compliance with all applicable laws (including
applicable laws relating to privacy, zoning, environmental matters and the
safety and health of employees), ordinances, regulations and orders of all
Governmental Authorities, except where the failure to be in compliance would
not, individually or in the aggregate, have a Material Adverse Effect on the
Business or the Assets.  “Material Adverse Effect” or “Material Adverse Change”
means any event, change, occurrence or effect which, individually or together
with any other event, change, occurrence or effect, has, or reasonably could
have, a material adverse effect upon (a) the condition (financial or otherwise),
business, assets, liabilities or results of operations of the Sellers, or (b)
the ability of the Sellers or Parent to perform their respective obligations
under this Agreement or to consummate the transactions contemplated by this
Agreement, provided that “Material Adverse Effect” or “Material Adverse Change”
shall not be deemed to include an event, change, occurrence or effect to the
extent (and only to the extent) it relates to (i) applicable economic or market
conditions generally affecting the technology or software industry that do not
affect the Sellers in a materially disproportionate manner; (ii) the
announcement of the Acquisition and the other transactions contemplated by this
Agreement; (iii) the execution of, compliance with the terms of, or the taking
of any action required by this Agreement, or the consummation of the
Acquisition; or (iv) changes in national or international political or social
conditions, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack.
 
    3.10         Assumed Contracts  Schedule 3.10 sets forth, as of the date
hereof, (a) a complete and correct list of all material Contracts (including the
Real Property Leases and the Personal Property Leases), and all Contracts
(material or otherwise) with any Customer, relating to the Business to which a
Seller is a party and which currently are outstanding (collectively, and unless
indicated otherwise on Schedule 3.10, the “Assumed Contracts”), and (b) a
complete and correct list of all consents or notices required to be obtained or
given under the Contracts listed on Schedule 3.10 in connection with this
Agreement.  For purposes of this Agreement, “Contract” means any legally binding
contract, agreement, arrangement, commitment, undertaking, instrument, permit,
mortgage, license, sublicense, letter of intent, quotation, statement of work,
contract order or purchase order (in each case, whether oral or in
writing).  Complete and correct copies of all Assumed Contracts (as defined
below) have been delivered to Premier and the Purchaser.  The Assumed Contracts
are in full force and effect and are valid and enforceable in accordance with
their respective terms with respect to the applicable Seller and, to the
knowledge of the Sellers, each other party thereto.  With respect to the Assumed
Contracts, there is no existing default, event of default, or event which with
or without due notice or lapse of time or both would constitute a default or
event of default, on the part of the applicable Seller or, to the knowledge of
the Sellers, any other party thereto.
    
    3.11        Tax Returns; Taxes
 
        (a)           Each Seller has timely filed all Tax Returns that it was
required to file and all such Tax Returns were correct and complete in all
material respects.  All Taxes owed by a Seller (whether or not shown on any Tax
Return) have been paid.  Neither Seller is currently the beneficiary of any
extension of time within which to file any Tax Return.  Neither Seller nor
Parent has received notice of a claim made by a Taxing Authority in a
jurisdiction where any Seller does not file Tax Returns that such Seller is or
may be subject to taxation by that jurisdiction.  There are no Liens on any of
the Assets that arose in connection with any failure (or alleged failure) to pay
any Tax.
 
        (b)           Neither Seller nor Parent has received notice of:  (i) any
issue raised or adjustment proposed (and, to the knowledge of the Sellers, none
is pending) by any Tax Authority with respect to Taxes of any Seller; or (ii)
any pending Tax audit or examination, nor any action, suit, investigation, claim
or deficiency asserted with respect to such Seller.  Neither Seller has waived
any statute of limitation in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.
    
        (c)           Each Seller has withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, member, or other third party, and
all Forms W-2 and 1099 required with respect thereto have been properly
completed and timely filed.
        
        (d)           Each Seller has delivered to Premier and the Purchaser
true and correct copies of all Tax Returns filed by such Seller during the past
three (3) calendar years.
    
        (e)           Neither Seller has been a member of any group of
corporations filing Tax Returns on a consolidated, combined, unitary or similar
basis, other than each such group of which it is currently a member.
 
                (f)           Neither Seller will be obligated to make a
payment, in connection with the transactions contemplated hereunder or
otherwise, to any employee or former employee or former employee of, or
individual providing services to a Seller that would be a “parachute payment” to
a “disqualified individual” as those terms are defined in Section 280G of the
Code, without regard to whether such payment is reasonable compensation for
personal services performed or to be performed in the future.  Neither Seller
will be obligated to pay any excise Taxes or similar Taxes imposed on any
employee or former employee of, or individual services to a Seller under Section
4999 of the Code as a result of the consummation of the transactions
contemplated hereby.
 
                (g)           For purposes of this Agreement:  (i) the term
“Tax” or “Taxes” includes all taxes, charges, fees, levies or other assessments
imposed by any federal, state, local or foreign Tax Authority, including,
without limitation, all income, gross receipts, gains, profits, windfall
profits, gift, severance, ad valorem, social security, unemployment, disability,
premium, recapture, credit, excise, property, sales, use, occupation, service,
service use, leasing, leasing use, value added, transfer, payroll, employment,
withholdings, estimated, license, stamp, franchise or similar taxes (including
any interest earned thereon or penalties, additions or fines attributable
thereto or attributable to any failure to comply with any requirement regarding
Tax Returns and any interest in respect of such penalties, additions or fines);
(ii) “Tax Return” means any report, return, documents, declaration or other
information or filing required to be supplied to any Tax Authority or
jurisdiction with respect to Taxes including, without limitation, any supporting
schedules or attachments and any amendments thereto; and (iii) “Tax Authority”
means any Governmental Authority responsible for the assessment, determination,
collection or imposition of any Tax (including the IRS).
 
    3.12         Employees.  Schedule 3.12 contains a true and complete list of
all of the employees (whether full-time, part-time or otherwise) and independent
contractors of each Seller as of the date hereof, specifying their status as an
employee or independent contractor, annual salary, hourly wages, position,
length of service, location of employment or independent contractor services,
and consulting or other independent contractor fees, together with an
appropriate notation next to the name of any such employee or independent
contractor on such list who is subject to any written employment agreement,
consulting Contract or any other written term sheet or other document describing
the terms and/or conditions of employment of such employee or of the rendering
of services by such independent contractor.  Each Seller has properly classified
as an independent contractor any person so named on Schedule 3.12.  Except as
set forth on Schedule 3.12, neither Seller has made any verbal commitments to
any officers, current or former employees, current or former consultants or
independent contractors with respect to compensation, promotion, retention,
termination, severance or similar matters in connection with the transactions
contemplated by this Agreement or otherwise (all of which commitments shall
remain the sole and exclusive obligations of the applicable Seller).
 
    3.13        Employee Benefit Plans.  Except as disclosed on the
corresponding subparagraph in Schedule 3.13:
 
        (a)           There are no nonqualified deferred compensation, incentive
compensation, equity compensation plans, “welfare” plans, funds or programs
(within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)), “pension” plans, funds or programs (within
the meaning of Section 3(2) of ERISA), other employee benefit plans, funds,
programs, agreements or arrangements, in any case, that are sponsored,
maintained or contributed to or required to be contributed to by any Seller or
by any trade or business, whether or not incorporated (an “ERISA Affiliate”),
that together with any Seller would be deemed a “single employer” within the
meaning of Section 4001(b) of ERISA or Section 414 of the Code, or to which any
Seller or an ERISA Affiliate is party, or with respect to which any Seller or an
ERISA Affiliate could have any liability, whether written or oral, for the
benefit of any employee or former employee, contractor or former contractor,
director, shareholder, or any dependent of such, of any Seller or any ERISA
Affiliate (individually, a “Benefit Plan,” and collectively, the “Benefit
Plans”).
 
                (b)           There are no employment, termination, retention,
change in control or severance agreements to which any Seller or an ERISA
Affiliate is a party, whether written or oral, for the benefit of any employee
or former employee of any Seller (individually, an “Employment Contract,” and
collectively, the “Employment Contracts”).
 
                (c)           Each Seller has furnished or made available to
Premier and the Purchaser: (i) a complete and current copy of each written
Benefit Plan and Employment Contract and any amendments thereto; (ii) a written
description of each unwritten Benefit Plan; and (iii) such other documentation
with respect to any Benefit Plan as has been reasonably requested by Premier and
the Purchaser.
 
                (d)           Each Seller maintains records relating to the
Family and Medical Leave Act, as amended (“FMLA”), that identify each employee
of such Seller who currently is on FMLA leave and his or her job title and each
employee of such Seller who has requested FMLA leave to begin after the date of
this Agreement.
 
                 (e)           No liability under Title IV or Section 302 of
ERISA has been incurred by any Seller or an ERISA Affiliate that has not been
satisfied in full, and no condition exists that presents a risk to the Purchaser
or any ERISA Affiliate of incurring any such liability and no Benefit Plan is
subject to Title IV of ERISA or Section 412 of the Code.
 
                (f)           No Benefit Plan is a “multiemployer pension plan,”
as defined in Section 3(37) of ERISA, nor is any Benefit Plan a plan described
in Section 4063(a) of ERISA, nor is any Benefit Plan a “multiple employer plan”
described in Section 413(c) of the Code or a “multiple employer welfare
arrangement” described in Section 3(40) of ERISA.
 
                (g)           Each Benefit Plan has been operated and
administered in accordance with its terms and applicable law, including, but not
limited to, ERISA and the Code.
 
                (h)           Each Benefit Plan intended to be “qualified”
within the meaning of Section 401(a) of the Code has received a letter from the
IRS that it is so qualified, and all “interim amendments” required to be made to
such Plan to preserve such “qualified” status (as discussed in Section 5 of Rev.
Proc. 2005-66) have been timely made.
 
                (i)           The consummation of the Acquisition will not,
either alone or in combination with another event, (i) entitle any current or
former employee or officer of any Seller to severance pay, unemployment
compensation or any other payment, or (ii) accelerate the time of payment or
vesting, or increase the amount of compensation due any such employee or
officer.
 
                (j)           There are no Benefit Plans or Employment Contracts
that provide medical, surgical, hospitalization, death or similar benefits
(whether or not insured) for employees or former employees of any Seller for
periods extending beyond their retirement or other termination of service, other
than (i) coverage mandated by applicable law, (ii) death benefits under any
“pension plan,” or (iii) benefits the full cost of which is borne by the current
or former employee (or his beneficiary).
 
                (k)           There are no Benefit Plans or Employment Contracts
or any options or warrants that provide nonqualified deferred compensation that
is subject to taxation under Section 409A of the Code.
 
     3.14        Labor Relations
 
                (a)           Neither Seller has engaged in any unfair labor
practice within the meaning of the National Labor Relations Act or state law
equivalent, and there exists no pending or, to the knowledge of the Sellers,
threatened unfair labor practice charges or race, color, religion, sex, national
origin, age or disability discrimination charges against any Seller before any
board, department, commission, agency or other Governmental Authority.
 
                 (b)           There are no existing or, to the knowledge of
Sellers, threatened (i) labor strikes, (ii) grievances, (iii) representation
questions regarding any employees of any Seller, or (iv) arbitration procedures
arising out of or under any union contract covering employees of any Seller.
 
                (c)           Neither Seller is a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by such Seller.
 
     3.15        Insurance  Schedule 3.15 sets forth a correct and complete list
of current insurance policies and coverages carried by or for the benefit of the
Sellers.  All such policies are in full force and effect and all premiums due
and payable in respect thereof have been paid.  Since the respective dates of
such policies, no notice of cancellation or non-renewal with respect to any such
policy has been received by either Seller.  Schedule 3.15 sets forth a list of
all pending claims with respect to all such policies.
 
    3.16               Intellectual Property.
 
        (a)           Definition of Intellectual Property.  The term
“Intellectual Property” means:
 
                        (i)           all business names, trade names,
registered and unregistered trademarks (including common law marks), trade
dress, service marks, and Internet domain names (including all U.S. federal,
state and foreign registrations with respect to any of the foregoing, and
applications for registration of any of the foregoing) (collectively, “Marks”);
 
                         (ii)           all patents (including all reissues,
divisions, continuations, continuations in part, and extensions thereof), patent
applications, and inventions and discoveries that may be patentable, in any
jurisdiction (collectively, “Patents”);
 
                         (iii)           all copyrights in both published and
unpublished works (including all U.S. and foreign registrations and applications
for registration of the foregoing) (collectively, “Copyrights”);
 
                        (iv)           all computer software, except generally
available commercial software (in both source code and object code), including
(A) any and all software implementations of algorithms, models and
methodologies, whether in source code or object code, (B) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise, (C) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing, (D) the
technology supporting any Internet site(s), (E) all Worldwide Web addresses,
URLs, and sites, and (F) all documentation, including system documentation, user
manuals and training materials, relating to any of the foregoing (collectively,
“Software”); and
 
                        (v)           all other know-how, Confidential
Information (as defined in Section 6.1(a)), Trade Secrets (as defined in Section
6.1(e)), customer lists, technical documentation, technical information, data,
technology, research records, plans, drawings, schematics, compilations,
devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs, or codes, whether tangible or intangible.
 
                (b)           Ownership and Use of Intellectual Property.  The
Sellers own, or have the right to use pursuant to licenses, sublicenses,
agreements, or permissions, all Intellectual Property currently used in the
operation of the Business.  The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of any such
Intellectual Property, and, except as set forth in Schedule 3.16(b), each item
of Intellectual Property owned or used by any Seller immediately prior to the
Closing Date will be owned or available for use by the Purchaser on identical
terms and conditions immediately subsequent to the Closing Date.
 
                (c)           Infringement of Third Party Intellectual Property
Rights.  Neither Seller has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of third
parties and the operation of the Business as currently conducted will not
interfere with, infringe upon, misappropriate or otherwise come into conflict
with any Intellectual Property rights of third parties or constitute unfair
competition or trade practices under the laws of any jurisdiction.  Neither
Seller has received any written charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or violation
(including any claim that any Seller must license or refrain from using any
Intellectual Property rights of any third party), nor, to the Sellers’
knowledge, is there any basis therefor.
 
                (d)           Infringement of Seller Intellectual Property
Rights.  To the Sellers’ knowledge, no third party (including any present or
former employee, consultant, or shareholder) has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any Intellectual
Property rights of either Seller.
 
                (e)           Owned Intellectual Property.  Schedule 3.16(e)
identifies each Mark, Patent and Copyright that each Seller owns with respect to
any of its Intellectual Property, and whether each such item of Intellectual
Property has been registered, or whether such Seller has applied for
registration, with any Governmental Authority.  The Sellers have made available
to Premier and the Purchaser correct and complete copies of all such Marks,
Patents and Copyrights (each as amended to date).  Schedule 3.16(e) also
identifies all Software owned by either Seller (whether or not the Copyright
therein has been registered).  With respect to each item of Intellectual
Property required to be identified in Schedule 3.16(e):
 
                         (i)           Each Seller possesses all right, title,
and interest in and to such item, free and clear of any and all Liens.
 
                        (ii)           No Proceeding is pending (nor, to the
knowledge of the Sellers, is any Proceeding threatened) that challenges the
legality, validity, enforceability, use, or ownership of the item.
 
                        (iii)           Neither Seller is under any obligation
to grant any right, license or permission to use any of its Intellectual
Property, and the consummation of the Closing will not grant or create any
obligation to grant any right, license or permission to use any of its
Intellectual Property.
 
                        (iv)           No (A) government funding; (B) facilities
of a university, college, other educational institution or research center; or
(C) funding from any Person (other than funds received in consideration for any
Seller’s capital stock or ownership interests) was used in the development of
the item.  No current or former employee, consultant or independent contractor
of either Seller who was involved in, or who contributed to, the creation or
development of the item, has performed services for the government, university,
college or other educational institution or research center during a period of
time during which such employee, consultant or independent contractor was also
performing services for such Seller.
 
        (f)           Patents.  Except as set forth on Schedule 3.16(e), the
Sellers have no Patents and have not applied for any Patents, and the conduct of
the Business as currently conducted and as contemplated to be conducted does not
require the use of any Patents other than those set forth on Schedule 3.16(e).
 
                (g)           Marks.  Except as set forth on Schedule 3.16(e),
neither Seller has registered any Mark with any Governmental Authority.
 
                (h)           Copyrights.  Except as set forth in Schedule
3.16(e), neither Seller has registered any Copyright with any Governmental
Authority.
 
                (i)           Software.  All Software owned, licensed or used to
conduct the Business by each Seller as currently conducted has adequate
capability and capacity for the Business and performs in conformity with the
specifications set forth in its documentation.  To the Sellers’ knowledge, such
Software operates without malfunctions or design failures, and is free from any
defects, errors or “bugs” (in each case, with the exception of de minimus
malfunctions, design failures, defects, errors or “bugs”).  With respect to the
Software required to be identified on Schedule 3.16(e):
 
                         (i)           Such Software was either (A) developed by
employees of any Seller within the scope of their employment or (B) developed by
independent contractors or consultants who have assigned all of their rights in
and to the Software to any Seller pursuant to written agreements.
 
                        (ii)           Neither Seller has any obligation to
provide maintenance or support services with respect to any such Software to any
third party.
 
                        (iii)           Neither Seller has entered into any
source code escrow or similar arrangement under which a third party would have
the right to obtain the source code for any such Software.
 
                     (iv)           Each Seller employs commercially reasonable
measures to ensure that such Software does not contain any viruses.  For the
purposes of this Agreement, “virus” means any computer code intentionally
designed to disrupt, disable or harm in any manner the operation of any software
or hardware or to allow a third party to have access to the user’s computer or
network without such user’s authority.
 
                    (v)           Such Software does not contain any Public
Software.  For purposes of this Agreement, “Public Software” means any software
that contains, includes or incorporates, or is derived in any manner (in whole
or in part) from, any software that is distributed as free software, open source
software (e.g., Linux) or similar licensing or distribution models, including
software licensed or distributed under any of the following licenses or
distribution models, or licenses or distribution models similar to any of the
following:  (I) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL);
(II) the Artistic License (e.g., PERL); (III) the Mozilla Public License; (IV)
the Netscape Public License; (V) the Sun Community Source License (SCSL); (VI)
the Sun Industry Standards License (SISL); (VII) the BSD License; and (VIII) the
Apache License.
 
                (j)           Trade Secrets.  Each Seller has taken commercially
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets and all Trade Secrets disclosed by any third party to the Sellers.
 
                (k)           Licenses of Intellectual Property by the
Sellers.  Neither Seller has granted a license, agreement or other permission
with respect to its Intellectual Property to any third party.
 
                (l)           Licenses of Intellectual Property to the
Sellers.  Schedule 3.16(l) identifies each item of Intellectual Property that
any third party owns and that each Seller uses to conduct the Business as it is
currently conducted and contemplated to be conducted and any licenses,
sublicenses, agreements, or permissions other than software subject to
shrink-wrap license agreements for under $5,000 in the aggregate.  The Sellers
have delivered to Premier and the Purchaser true, correct and complete copies of
all such licenses, sublicenses, agreements, and permissions (as amended to
date).  Schedule 3.16(l) includes a summary of any license fee, royalty or other
payment obligations of the Sellers under the applicable license, sublicense,
agreement or permission.  With respect to each item of Intellectual Property
required to be identified in Schedule 3.16(l):
 
                        (i)           The license, sublicense, agreement, or
permission covering the item is legal, valid, binding, enforceable, and in full
force and effect.
 
                        (ii)           The license, sublicense, agreement, or
permission will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms following the consummation of the
transactions contemplated by this Agreement.
 
                        (iii)           No party to the license, sublicense,
agreement, or permission is in breach or default, and no event has occurred
which with notice or lapse of time or both would constitute a breach or default
or permit termination, modification, or acceleration under the license,
sublicense, agreement, or permission.
 
                        (iv)           No party to the license, sublicense,
agreement, or permission has repudiated any provision thereof.
 
                        (v)           With respect to each sublicense, to the
knowledge of the Sellers, the representations and warranties set forth in
Section 3.16(l)(i) through (iv) are true and correct with respect to the
underlying license.
 
        (m)           Royalties and other Payment Obligations.  Neither Seller
is obligated to make any payments by way of any royalties, fees or otherwise to
any owner, licensor or other claimant to any intellectual property rights for
the ownership, transfer or use thereof other than as expressly required under
any license, sublicense, agreement or permission expressly disclosed on
Schedule 3.16(l).
 
              (n)           Data.  The data and information used by the Sellers
in providing products or services to its Customers (collectively, the “Data”)
(i) does not violate the privacy rights of any Person, (ii) to Sellers’
knowledge, does not infringe upon, misappropriate, conflict with or violate the
Intellectual Property rights of any Person, (iii) was collected and acquired in
accordance with all applicable laws and agreements, and (iv) when used by the
Sellers, in the manner in which the Data was used prior to the date hereof, does
not violate any applicable law, regulation (including the regulations of the
U.S. Food & Drug Administration) or agreement.  Without limiting the generality
of the foregoing, the Business and operations of the Sellers are and have at all
times been in material compliance with all applicable laws relating to the
privacy and security of protected health information, which includes any
individually identifiable health information transmitted or maintained in any
electronic media or transmitted or maintained in any medium, and to the conduct
of certain electronic transactions, including the information and transactions
governed by the Health Insurance Portability and Accountability Act of 1996, as
amended, the regulations promulgated thereunder, and comparable state laws and
regulations.  The Sellers have taken commercially reasonable steps to maintain
the confidentiality and proprietary nature of the Data.  To Sellers’ knowledge,
the Sellers have not experienced any Data loss, breach of security or otherwise
unauthorized access by third parties to confidential information, including
personally identifiable information, in either Seller’s possession, custody or
control.
 
                (o)           Agreements with Employees, Consultants and
Independent Contractors.  All former and current employees, consultants and
independent contractors of each Seller have executed written agreements with
such Seller that assign to such Seller all rights to inventions, improvements,
discoveries or information of such Seller.  True, correct and complete copies of
such agreements have been delivered to the Purchaser and Premier.  No employee,
consultant or independent contractor of either Seller has entered into any
agreement that restricts or limits in any way the scope or type of work in which
the employee, consultant or independent contractor may be engaged or requires
the employee to transfer, assign or disclose information concerning his, her or
its work to anyone other than such Seller.  No Intellectual Property used by any
Seller to conduct the Business as currently conducted or as contemplated to be
conducted is owned by or registered in the name of any employee, consultant or
independent contractor.
 
    3.17           Transactions with Affiliates.  Except as set forth in
Schedule 3.17, no officer, director or shareholder (including Parent) of either
Seller, or any person with whom any such officer, director or shareholder has
any direct or indirect relation by blood, marriage, or adoption, or any entity
in which any such person owns any beneficial interest (other than a publicly
held corporation whose stock is traded on a national securities exchange and
less than five percent (5%) of the stock of which is beneficially owned by all
such Persons in the aggregate), or any Affiliate of any of the foregoing, or any
current or former Affiliate of such Seller (each, a “Seller Related Party”), has
any interest in any contract, arrangement, or understanding with, or relating
to, the Business, the Assets or the Assumed Liabilities.  No Seller Related
Party nor, to the knowledge of the Sellers, any other employee of the Seller, is
indebted to either Seller.  Neither Seller is indebted or committed to make
loans or extend or guaranty credit to any Seller Related Party or any other
employee of such Seller.  For purposes of this Agreement, “Affiliate” of any
specified Person means any other Person directly or indirectly Controlling or
Controlled by or under direct or indirect common Control with such specified
Person.  For purposes of this definition, “Control,” “Controlling,” and
“Controlled,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
 
     3.18     Customer and Supplier Relations.
 
        ( a)           Customers.  Schedule 3.18(a) contains a complete and
accurate list of the names and addresses of the customers of the Sellers
(collectively, the “Customers”) as of the date hereof.  No Customer (or former
Customer) during the last 12 months has canceled, terminated, materially amended
or made any threat to cancel, terminate or materially amend its Contract or to
decrease its usage of the Seller’s services or products.  Neither Seller has
received any notice or has knowledge to the effect that any current Customer may
terminate or materially alter its business relations with such Seller, either as
a result of the transactions contemplated by this Agreement or otherwise.
 
                (b)           Suppliers.  Schedule 3.18(b) contains a complete
and accurate list of the names and addresses of the suppliers of the Sellers as
of the date hereof to which any Seller paid amounts in excess of $500 in the
most recent fiscal year (collectively, the “Suppliers”).  No Supplier (or former
Supplier) during the last 12 months has canceled, terminated, or materially
amended or made any threat to cancel, terminate or materially amend its Contract
or to increase the pricing of the products or services provided to any
Seller.  Neither Seller has received any notice or has knowledge to the effect
that any current Supplier may terminate or materially alter its business
relations with such Seller, either as a result of the transactions contemplated
by this Agreement or otherwise.
 
    3.19         Nondisclosed Payments; Ethical Practices.  Neither the Sellers
nor the officers, directors or shareholder (including Parent) of the Sellers,
nor anyone acting on behalf of any of them, has made or received any payments
not correctly categorized and fully disclosed in the Sellers’ books and records
in connection with or in any way relating to or affecting any Seller or the
Business.  Neither Seller nor any representative thereof has offered or given,
and the Sellers have no knowledge of any Person that has offered or given on its
behalf, anything of value to:  (i) any official of a Governmental Authority, any
political party or official thereof, or any candidate for political office; (ii)
any Customer (including potential customers), or member of any Governmental
Authority; or (iii) any other Person, in any such case while knowing or having
reason to know that all or a portion of such money or thing of value may be
offered, given or promised, directly or indirectly, to any Customer (including
potential customers), member of any Governmental Authority or candidate for
political office for the purpose of the following: (A) influencing any action or
decision of such Person, in such Person’s official capacity, including a
decision to fail to perform such Person’s official function; (B) inducing such
Person to use such Person’s influence with any Governmental Authority or
instrumentality thereof to affect or influence any act or decision of such
Governmental Authority or instrumentality to assist any Seller in obtaining or
retaining business for, or with, or directing business to, any Person; or (C)
where such payment would constitute a bribe, kickback or illegal or improper
payment to assist any Seller in obtaining or retaining business for, or with, or
directing business to, any Person.
  
    3.20    Brokers, Finders and Investment Bankers.  Except for William Blair &
Co., neither Seller nor Parent has employed any broker, finder, investment
banker or other intermediary or incurred any liability for any investment
banking fees, financial advisory fees, brokerage fees, finders’ fees or other
similar fees in connection with the transactions contemplated herein.
 
    3.21    Disclosures.  No representation, warranty or covenant made by any
Seller or Parent in this Agreement (including the Disclosure Schedules and the
other Schedules hereto) contains an untrue statement of a material fact or omits
to state a material fact required to be stated herein or necessary to make the
statements contained herein, in light of the circumstances in which they were
made, not misleading.
 
Section 4.                      Representations and Warranties of the Purchaser
and Premier.  Premier and the Purchaser, jointly and severally, represent and
warrant to the Sellers and Parent as follows:
 
    4.1     Organization and Qualification: 
 
        (a)           Premier is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to conduct its business as now
conducted and as currently proposed to be conducted and to own, use and lease
its assets and properties.  Premier is duly qualified, licensed or admitted to
do business and is in good standing in each jurisdiction in which the ownership,
use, licensing or leasing of its assets and properties, or the conduct or nature
of its business, makes such qualification, licensing or admission necessary,
except where the failure to be so qualified would not, individually or in the
aggregate, have a material and adverse effect on Premier.
 
        (b)           The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to possess all governmental
franchises, licenses, permits, authorizations and approvals necessary (i) to
own, lease, operate and carry on its business as proposed to be conducted, and
(ii) to enter into and perform this Agreement and each of the Purchaser
Ancillary Documents to be executed and delivered by it; provided, however, that
as of the date of this Agreement, the qualifications of the Purchaser to do
business as a foreign limited liability company in the States of Arizona and
Utah are in process.  The Purchaser was formed solely for the purpose of
engaging in the transactions contemplated hereby, has engaged in no other
business activities, has incurred no obligations or liabilities directly or
indirectly (other than such obligations or liabilities associated with the
consummation of the transactions contemplated by this Agreement), and has
conducted its operations only as contemplated hereby.
 
    4.2     Authorization, Execution and Enforceability.  The execution,
delivery and performance of this Agreement and the documents being executed by
Premier or the Purchaser in connection with this Agreement as listed on Schedule
4.2 (collectively, the “Purchaser Ancillary Documents”) and the consummation of
the transactions contemplated by this Agreement and the Purchaser Ancillary
Documents have been duly authorized by all necessary limited liability company
action on the part of Premier and on the part of the Purchaser.  This Agreement
and each Purchaser Ancillary Document have been duly executed and delivered by
Premier and the Purchaser (as applicable) and constitute the valid and legally
binding agreements of Premier and the Purchaser (as applicable), enforceable
against each in accordance with their respective terms, except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.
 
    4.3     Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement and the Purchaser Ancillary Documents, the
consummation of the transactions contemplated by this Agreement and the
Purchaser Ancillary Documents and the fulfillment of and compliance with the
terms and conditions of this Agreement and the Purchaser Ancillary Documents do
not (a) conflict with or result in any breach of any term or provision of the
certificate of formation or operating agreement of Premier or of the Purchaser,
(b) with or without the passing of time or the giving of notice or both, violate
or conflict with, constitute a breach of or default (or give rise to any right
of termination, amendment or cancellation) under, result in the loss of any
benefit under, permit the acceleration of any obligation under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
license, contract, agreement or other obligation to which Premier or the
Purchaser is a party or by which any of its properties or assets may be bound,
or (c) violate any judgment, decree or order of any court or Governmental
Authority to which Premier or the Purchaser is a party or by which Premier or
the Purchaser or any of their respective properties is bound or any statute,
law, rule or regulation applicable to Premier or the Purchaser.  No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Authority with respect to Premier or the Purchaser is
required in connection with the execution, delivery or performance of this
Agreement or the Purchaser Ancillary Documents by Premier or the Purchaser or
the consummation of the transactions contemplated by this Agreement or the
Purchaser Ancillary Documents by Premier or the Purchaser.  No action or
proceeding has been instituted against Premier or the Purchaser before any
Governmental Authority by any Person seeking to restrain or prohibit the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
 
    4.4           Brokers, Finders and Investment Bankers.  Neither Premier nor
the Purchaser has employed any broker, finder, investment banker or other
intermediary or incurred any liability for any investment banking fees,
financial advisory fees, brokerage fees, finders’ fees or other similar fees in
connection with the transactions contemplated herein.
 
Section 5.         Additional Covenants and Agreements.  Each of the parties
hereto shall comply with the following additional covenants and agreements to
the extent applicable to such party (unless compliance is waived in advance in
accordance with this Agreement):
 
    5.1     Public Announcements.  Except as may be required by applicable law
or stock market, exchange or similar rules, regulations or requirements, (a) no
press release announcing the execution of this Agreement shall be issued and if
so required to be issued shall only be issued in such form as may be mutually
agreed upon by Parent and Premier and (b) each of Parent and Premier shall
consult with the other party before issuing any other press release or otherwise
making any public statement with respect to the Acquisition or this Agreement;
provided, however, that such approval shall not be unreasonably withheld or
delayed.
 
    5.2     Reimbursement.  It is understood that, following the Closing Date,
the Purchaser could pay liabilities that constitute Excluded Liabilities, and
the Sellers could pay liabilities (other than the Excluded Liabilities) that
constitute Assumed Liabilities.  The Sellers shall promptly reimburse the
Purchaser for any such Excluded Liabilities paid by the Purchaser, upon receipt
by the Sellers of evidence of payment thereof by the Purchaser.  The Purchaser
shall promptly reimburse the Sellers for any such Assumed Liabilities paid by
the Sellers, upon receipt by the Purchaser of evidence of payment thereof by the
Sellers.
 
    5.3     Insurance.  If requested by the Purchaser prior to the Closing Date,
the Sellers and Parent shall in good faith cooperate with the Purchaser and take
all commercially reasonable actions requested by the Purchaser that are
necessary or desirable to permit the Purchaser to have available to it following
the Closing Date the benefits (whether direct or indirect) of the insurance
policies maintained by or on behalf of the Sellers, to the extent such insurance
policies relate to the Business or the Assets, following the Closing Date.  All
costs relating to the actions described in this Section 5.3 shall be borne by
the Purchaser (it being understood that the Sellers shall pay, and the Purchaser
shall not be responsible for, any premiums relating to any insurance policies
related to the Assets or the Business for any period prior to the Closing Date
other than the amount by which such premiums may be increased, if any, as a
result of the Purchaser’s request hereunder, which increased amount shall be the
Purchaser’s responsibility).
 
    5.4     Employee Matters. The parties hereto acknowledge that the Purchaser
may offer employment with the Purchaser to all of the employees of the Sellers
set forth on Schedule 3.12 and who are employed by the Sellers on the Closing
Date, on such terms and conditions as shall be mutually agreed upon between each
such continuing employee (each, a “Continuing Employee”) and the Purchaser shall
have no obligation to employ any such individual employee except in its sole
discretion.  The parties agree that, except for the “Earned Time Off” costs set
forth and more particularly described on Schedule 5.4 (which costs, in the
aggregate, will not exceed the total amount set forth on Schedule 5.4), all
employer responsibilities, costs and liabilities, including those under any
severance agreements or arrangements, for any employees of the Sellers,
including those terminated prior to, on or after the Closing Date shall be and
remain the exclusive responsibility, cost and liability of the Sellers, Sellers
shall reasonably cooperate with the Purchaser in all respects in connection with
the employee matters set forth in this Section 5.4 and elsewhere in this
Agreement, including, without limitation, providing such information relating
thereto as may be reasonably requested by the Purchaser from time to time.
 
    5.5     No Benefit Plan Liabilities.The Sellers and/or their ERISA
Affiliates shall remain liable for all Seller Benefit Plan Liabilities,
regardless of when or how any such liability arose, and regardless of whether
any such liability may result in or has resulted in a claim upon the
Assets.  For purposes of this Agreement, “Seller Benefit Plan Liabilities” shall
mean any claims, liabilities, costs, expenses or compensation that exist, that
arise by reason of, or that are in any way connected with or based on any
Benefit Plan or any Employment Contract.  Additionally, the Sellers and Parent
agree not to assert that the Purchaser (or any of the Purchaser’s Affiliates) is
a successor employer of the Sellers or any ERISA Affiliate of the Sellers.  In
accordance with the foregoing, the parties agree that the Purchaser (or any of
the Purchaser’s Affiliates) shall not assume liability for, or have any
liability with respect to, any severance or unemployment plan or arrangement, or
any group health continuation coverage or coverage rights under Section 4980B of
the Code or Part 6 of the Title I of ERISA applicable to, or arising with
respect to, any group health plan sponsored and/or maintained by any Seller or
any ERISA Affiliate of any Seller at any time prior to or after the Closing, and
all such liabilities for any employees of the Sellers or any ERISA Affiliate of
the Sellers, including those terminated prior to, on or after the Closing Date,
shall be and remain the exclusive responsibility, cost, and liability of the
Sellers and/or such ERISA Affiliate of the Sellers.
 
    5.6     No Employer Liabilities.  The Sellers shall remain liable for all
Seller Employer Liabilities, regardless of when or how any such liability arose,
and regardless of whether any such liability may result in or has resulted in a
claim upon the Assets.  For purposes of this Agreement, “Seller Employer
Liabilities” shall mean any claims, liabilities, costs, expenses or compensation
that exist, that arise by reason of, or that are in any way connected with or
based on (a) an employee’s employment relationship with any Seller or Parent
and/or the termination of such relationship, (b) foreign, federal, state, county
or municipal fair employment practices act and/or any law, ordinance or
regulation promulgated by any Governmental Authority as applied to employees of
any Seller or Parent, (c) interference with and/or breach of contract with
employees of any Seller or Parent, (d) retaliatory or wrongful discharge of any
employee of any Seller or Parent, (e) intentional or negligent infliction of
emotional distress or mental anguish upon employees of any Seller or Parent, (f)
outrageous conduct with respect to employees of any Seller or Parent, (g)
interference with business relationships, contractual relationships or
employment relationships involving employees of any Seller or Parent and any
third party, (h) breach of duty, fraud, fraudulent inducement to contract,
breach of right of privacy, libel, slander, or tortuous conduct of any kind with
respect to employees of any Seller or Parent, (i) violations of Title VII of the
Civil Rights Act of 1964 and/or the Civil Rights Act of 1991 and/or 42 U.S.C.
§1981 with respect to employees of any Seller or Parent, (j) violations of the
Age Discrimination in Employment Act of 1967, the Age Discrimination claims
Assistance Act of 1988 and/or the Older Workers’ Benefit Protection Act with
respect to employees of any Seller, (k) violations of federal or state handicap
or disability discrimination laws or acts, including, but not limited to, the
Rehabilitation Act of 1973 and the Americans with Disabilities Act with respect
to employees of any Seller or Parent, (l) discriminatory or wrongful acts
against employees of any Seller, (m) violations of ERISA, FMLA or the Fair Labor
Standards Act with respect to employees of any Seller, (n) violations of the
workers’ compensation laws of any state or other jurisdiction by any Seller or
Parent, or (o) violations of any other federal, state, county or municipal law
or regulation with respect to employees of any Seller or Parent.  For the
avoidance of doubt, the term Seller Employer Liabilities does not include any
claim by any natural person that relates to such person’s employment by the
Purchaser or any actions of the Purchaser or Premier with respect to such
employment relationship.
 
    5.7     Transfer Taxes and Similar Charges.  All transfer, documentary,
sales, stamp, registration and other such Taxes, and all conveyance fees,
recording charges and other fees and charges (including any penalties and
interest) incurred in connection with the consummation of the transactions
contemplated by this Agreement shall be paid by the Sellers when due, and the
Sellers will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes, fees and charges, and, if required
by applicable law, the Purchaser will join in the execution of any such Tax
Returns or other documentation.
 
    5.8     Bulk Sales.  Without limiting the respective rights and obligations
of the parties hereto pursuant to Section 8 hereof, the parties hereby agree to
waive the requirement, if any, that each complies with any bulk transfer law
that may be applicable to the transactions contemplated by this Agreement.
 
    5.9     Name Change. Within ten days following the Closing Date, the Sellers
shall, and shall cause any subsidiary entity they control to, change its
corporate name to remove any reference to the name “Pivotal Research Centers” or
any other trade name used in the Business.  As promptly as practicable after
such date, the Sellers shall file in all jurisdictions in which they or their
subsidiaries are qualified to do business any documents necessary to reflect
such change of name or to terminate the qualifications therein.  In connection
with enabling the Purchaser, at or as soon as practicable after the Closing
Date, to use the current corporate names of the Sellers, the Sellers have
executed and delivered to the Purchaser all consents related to such change of
name as requested by the Purchaser, and the Sellers will otherwise cooperate
with the Purchaser in such respects.
 
5.10  Conduct of Business.  During the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement or the
Closing Date, the Sellers agree (unless otherwise contemplated by this Agreement
or Premier shall give its prior consent in writing, which written consent shall
not be unreasonably withheld), to carry on the Business in the ordinary course
and in accordance with their past practices, to pay their liabilities and Taxes
consistent with their past practices, to pay or perform other obligations when
due consistent with their past practices, to collect the Receivables in the
ordinary course and consistent with past practices, and to use reasonable
efforts and institute all policies to preserve intact the Business, keep
available the services of their present officers and key employees and preserve
their relationships with Customers, Suppliers, distributors, licensors,
licensees, independent contractors and other Persons having business dealings
with them, all with the express purpose and intent of preserving unimpaired the
goodwill and ongoing operations of the Business at the Closing Date.  Except as
expressly contemplated by this Agreement, the Sellers shall not, without the
prior written consent of Premier (which written consent shall not be
unreasonably withheld), take or agree in writing or otherwise to take, any
action that would make any of its representations or warranties contained in
this Agreement untrue or incorrect in any material respect, prevent the Sellers
from performing or cause the Sellers not to perform their agreements and
covenants in this Agreement or cause any condition to Premier and the
Purchaser’s closing obligations in Section 7.1 or Section 7.3 not to be
satisfied.
 
    5.11    Notification
 
        (a)           Between the date of this Agreement and the Closing, the
Sellers and Parent shall promptly notify Premier and the Purchaser in writing if
either of them becomes aware of (i) any fact or condition that causes or
constitutes a breach of any of the representations and warranties of the Sellers
and Parent made as of the date of this Agreement, or (ii) the occurrence after
the date of this Agreement of any fact or condition that would or be reasonably
likely to (except as expressly contemplated by this Agreement) cause or
constitute a breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence of, or the
Sellers’ or Parent’s discovery of, such fact or condition.  Such notice shall
not affect any rights of Premier or the Purchaser under Sections 7.5, 7.6 or 8.
 
        (b)           Between the date of this Agreement and the Closing, the
Sellers and Parent shall promptly notify the Purchaser of the occurrence of any
breach of any covenant of the Sellers or Parent in this Section 5 or of the
occurrence of any event that may make the satisfaction of the conditions in
Section 7 impossible or unlikely.  No such notification shall affect any rights
of Premier or the Purchaser under Sections 7.5, 7.6, 8.
 
    5.12     No Negotiation.  Until such time as this Agreement shall be
terminated pursuant to Section 7.5, subject to the fiduciary duties of the
Sellers’ and Parent’s board of directors or board of managers (as applicable),
neither the Sellers nor Parent shall directly or indirectly solicit, initiate,
encourage or entertain any inquiries or proposals from, discuss or negotiate
with, provide any non-public information to, or consider the merits of any
inquiries or proposals from, any Person (other than Premier or the Purchaser)
relating to any business combination transaction involving the Sellers,
including the sale (a) by Parent of PRC Inc.’s stock, (b) by PRC Inc. of PRC
LLC’s membership interests, or the merger, consolidation or other business
combination of either Seller, or the sale of the Business or any of the Assets,
other than in the ordinary course of business.  The Sellers and Parent shall
notify Premier and the Purchaser of any such inquiry or proposal within 24 hours
of receipt or awareness of the same by the Sellers or Parent.
 
Section 6.                      Noncompetition.
 
    6.1     Definitions  For purposes of this Section 6, the following terms
shall have the meanings set forth below:
 
        (a)           “Confidential Information” means any data or information
of the Sellers, other than Trade Secrets, which is valuable to the Sellers and
not generally known to competitors, including general business information,
industry information, analyses, and other information of a proprietary nature
that was developed or compiled by the Sellers;
        
        (b)           “Restricted Activities” means all activities of the type
conducted, offered, or provided by the Sellers in the operation of the Business
as of the Closing Date;
 
        (c)           “Restricted Period” means the period beginning on the
Closing Date and ending on the fourth anniversary of the Closing Date;
 
        (d)           “Territory” means the United States of America, such area
being where Customers and actively sought prospective Customers of the Sellers
are located; and
 
        (e)           “Trade Secrets” means information of the Sellers, without
regard to form, including technical or nontechnical data, formulas, patterns,
compilations, programs,  devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information: (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other Persons who can obtain economic value from its disclosure or use; and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
 
6.2           Trade Secrets and Confidential Information.
 
        (a)           Trade Secrets.  The Sellers and Parent (on behalf of
themselves and their respective Affiliates) each hereby agree that none of such
Persons will use or disclose any Trade Secrets for so long as the pertinent
information remains Trade Secret information (and, in any event, throughout the
Restricted Period), regardless of whether the Trade Secrets are in written or
tangible form, without the prior written consent of the Purchaser.  Nothing in
this Agreement shall diminish the rights of the Purchaser regarding the
protection of Trade Secrets and other intellectual property pursuant to
applicable law.
 
        (b)           Confidential Information.  The Sellers and Parent (on
behalf of themselves and their respective Affiliates) hereby agree that during
the Restricted Period, such Persons will hold in confidence all Confidential
Information, and none of such Persons will disclose, publish, or make use of
Confidential Information without the prior written consent of the Purchaser.
 
    6.3           Noncompetition.
 
        (a)           Acknowledgment.  The Sellers and Parent (on behalf of
themselves and their respective Affiliates) acknowledge that the Sellers conduct
the Restricted Activities throughout the Territory and that to protect
adequately the interest of the Purchaser in the Business and the Assets, it is
essential that any noncompetition covenant with respect thereto cover all
Restricted Activities and the entire Territory for the duration of the
Restricted Period.
 
        (b)           Trade Name.  The Sellers and Parent (on behalf of
themselves and their respective Affiliates) hereby agree that during the
Restricted Period neither the Sellers, Parent nor their respective Affiliates
will, directly or by assisting others, own, manage, operate, join, control, or
participate in the ownership, management, operation, or control of any business
conducted under any corporate, product, or trade name or trademark of the
Sellers, without the prior written consent of the Purchaser.
 
        (c)           Noncompetition Covenant.  The Sellers and Parent (on
behalf of themselves and their respective Affiliates) each hereby agree that
none of such Persons will, during the Restricted Period, directly or by
assisting others, conduct Restricted Activities in the Territory or otherwise
engage in, have an equity or profit interest in, or render services (of an
executive, marketing, manufacturing, research and development, administrative,
financial, or consulting nature) to any business that conducts any of Restricted
Activities in the Territory.
 
        (d)           Nonsolicitation.  The Sellers and Parent (on behalf of
themselves and their respective Affiliates) hereby agree that none of such
Persons will, during the Restricted Period, directly or by assisting others:
 
             (i)           solicit or attempt to solicit, any business from any
of the Sellers’ Customers existing as of the Closing Date or during the one-year
period prior to the Closing Date, including actively sought prospective
customers, for purposes of providing products or services that are competitive
with those provided by the Sellers; or
 
            (ii)           hire, recruit, or solicit or attempt to hire,
recruit, or solicit, on behalf of the Sellers, Parent or their respective
Affiliates, or on behalf of any other Person, any employee or independent
contractor of the Sellers who, effective as of the Closing Date, became an
employee or independent contractor of the Purchaser or any of its Affiliates;
provided, however, that making general solicitations for employment, including
advertising in print media of general circulation or posting for employment or
independent contractor opportunities on one or more websites that are not
specifically directed at the foregoing employees or independent contractors (and
the hiring or retention of an employee or independent contractor as a result of
such general solicitation) shall not be deemed to be a breach of this Section
6.3(d)(ii).
 
    6.4     Severability.  If a judicial or arbitral determination is made that
any of the provisions of this Section 6 constitutes an unreasonable or otherwise
unenforceable restriction against either Seller, Parent or their respective
Affiliates, the provisions of this Section 6 shall be rendered void only to the
extent that such determination finds such provisions to be unreasonable or
otherwise unenforceable with respect to such Seller, Parent or their respective
Affiliates.  In this regard, each Seller and Parent (on behalf of themselves and
their respective Affiliates) hereby agree that any judicial or arbitral
authority construing this Section 6 shall be empowered to sever or modify any
portion of the Territory, any prohibited business activity or any time period
from the coverage of this Agreement, and to apply the provisions of this Section
6 to the remaining portion of the Territory, the remaining business activities
or the remaining time period not so severed or modified by such judicial or
arbitral authority.  Moreover, notwithstanding the fact that any provision of
this Section 6 is determined not to be specifically enforceable, the Purchaser
shall nevertheless be entitled to recover monetary damages as a result of any
breach of any such provision by any Seller, Parent or their respective
Affiliates.
 
    6.5     Injunctive Relief.  The Sellers and Parent hereby agree that any
remedy at law for any breach of the provisions contained this Section 6 shall be
inadequate and that the Purchaser shall be entitled to injunctive relief in
addition to any other remedy the Purchaser might have under this Section 6.  The
Sellers and Parent agree that any court of competent jurisdiction should
immediately enjoin any breach of this Section 6 upon the request of the
Purchaser, and the Sellers and Parent specifically release the Purchaser from
the requirement of posting bond in connection with temporary or interlocutory
injunctive relief, to the extent permitted by law.
 
Section 7.     Closing Conditions; Termination.
 
    7.1           Conditions to Obligations of Each Party to Effect the
Acquisition.The respective obligations of each party to this Agreement to effect
the Acquisition shall be subject to the satisfaction at or prior to the Closing
of the following conditions (unless waived in writing by the Purchaser):
 
        (a)           Governmental and Regulatory Approvals.  Approvals from any
Governmental Authority (if any) necessary for consummation of the transactions
contemplated by this Agreement shall have been obtained.
 
        (b)           No Injunctions or Regulatory Restraints; Illegality.  No
temporary restraining order, preliminary or permanent injunction or other order
issued by any Governmental Authority or other legal or regulatory restraint or
prohibition preventing the consummation of the Acquisition shall be in effect
(and no notice shall have been given of the intent to commence proceedings for
such an order or other prohibition); nor shall there be any action taken, or any
law or order enacted, entered, enforced or deemed applicable to the Acquisition
or the other transactions contemplated by this Agreement that would prohibit the
consummation of the Acquisition; provided, however, that the party invoking this
condition must use all commercially reasonable efforts to have such order or
injunction vacated.
 
7.2           Additional Conditions to Obligations of the Sellers and Parent to
Close.  The obligations of the Sellers and Parent to consummate the Acquisition
and the other transactions contemplated by this Agreement shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions,
any of which may be waived, in writing, exclusively by the Sellers:
 
        (a)           Representations and Warranties.  Each of the
representations and warranties made by the Purchaser and Premier in this
Agreement shall be true and correct in all material respects (if not qualified
by materiality) and in all respects (if qualified by materiality) on and as of
the date of this Agreement and on and as of the Closing Date as though such
representation or warranty was made on and as of the Closing Date (except for
any representation and warranty made as of a specified date shall be true and
correct in all material respects (if not qualified by materiality) and in all
respects (if qualified by materiality) on and as of such specified date).
 
        (b)           Closing Purchase Price.  The Sellers shall have received
the Closing Purchase Price, subject to and in accordance with Section 2.2(a).
    
        (c)           Guaranty.  The Purchaser shall have delivered to the
Sellers the Guaranty executed by the Guarantor.
 
        (d)           Consent.  The Sellers and Parent shall have received the
consent of CapitalSource Finance LLC (“CapitalSource”) under that certain
Revolving Credit, Term Loan and Security Agreement dated October 19, 2004
between Parent, CapitalSource and the other parties thereto, which consent shall
include a termination and release by CapitalSource of any and all Liens it may
have against the Assets and the interests therein to be acquired by the
Purchaser hereunder.
 
    7.3           Additional Conditions to the Obligations of Premier and the
Purchaser to Close.   The obligations of Premier and the Purchaser to consummate
the Acquisition and the other transactions contemplated by this Agreement shall
be subject to the satisfaction at or prior to the Closing of each of the
following conditions, any of which may be waived, in writing, exclusively by
Premier:
 
        (a)           Representations and Warranties.  Each of the
representations and warranties made by the Sellers and Parent in this Agreement
shall be true and correct in all material respects (if not qualified by
materiality) and in all respects (if qualified by materiality) on and as of the
date of this Agreement and on and as of the Closing Date as though such
representation or warranty was made on and as of the Closing Date (except for
any representation or warranty made as of a specified date shall be true and
correct in all material respects (if not qualified by materiality) and in all
respects (if qualified by materiality) on and as of such specified date).
 
        (b)           Performance.  Each Seller and Parent shall have performed
and complied with, in all material respects, each agreement, covenant and
obligation required by this Agreement to be so performed or complied with by
such Seller or Parent on or before the Closing Date.
 
        (c)           Officer’s and Secretary’s Certificates.  Each Seller shall
have delivered to Premier and the Purchaser (i) a certificate, dated the Closing
Date and executed by the President or any Vice President of such Seller,
substantially in the form set forth in Exhibit B-1 hereto, and (ii) a
certificate, dated the Closing Date and executed by the Secretary of such
Seller, substantially in the form set forth in Exhibit B-2 hereto.
 
        (d)           Bill of Sale.  The Sellers shall have delivered to the
Purchaser a Bill of Sale and Assumption Agreement between the Purchaser and the
Sellers in the form of Exhibit C hereto (the “Bill of Sale”), duly executed by
the Sellers.
 
        (e)           Consents.  The Sellers shall have delivered to Premier and
the Purchaser the third party consents identified on Schedule 7.3(e) hereto.
 
        (f)           Good Standing/Tax Clearance Certificates.  The Sellers
shall have delivered to Premier and the Purchaser a certificate from the
Secretaries of State of the States of Arizona, Utah and each other State or
other jurisdiction in which each Seller is qualified to do business as a foreign
corporation dated within three business days prior to the Closing Date
certifying that such Seller is in good standing and that all applicable Taxes
and fees of the Seller through and including the Closing Date have been paid.
 
         (g)           UCCs.  The Sellers shall have delivered to Premier and
the Purchaser UCC-2 or UCC-3 termination statements executed by each Person
holding a security interest in any of the Assets as of the Closing Date,
terminating any and all such security interests and evidence reasonably
satisfactory to Premier and the Purchaser that all Liens shall have been
released prior to or shall be released simultaneously with the Closing.
 
         (h)           Financing.  The Purchaser and Premier shall have
obtained, on terms and conditions reasonably satisfactory to them, the financing
the Purchaser requires to consummate the transactions contemplated by this
Agreement.
 
    7.4           Frustration of Closing Conditions.  Each party acknowledges
and agrees that it will use its commercially reasonable efforts to cause the
conditions it is obligated to perform pursuant to Sections 7.2 or 7.3, as
applicable, to be satisfied.  No party may rely on the failure of any condition
set forth in Sections 7.1, 7.2 or 7.3, as the case may be, to be satisfied if
such failure was caused by such party’s failure to use commercially reasonable
efforts to consummate the Acquisition and the other transactions contemplated by
this Agreement.
 
    7.5           Termination. By notice given prior to or at the Closing,
subject to Section 7.6, this Agreement may be terminated as follows:
 
        (a)           by the Purchaser if a material breach of any provision of
this Agreement has been committed by the Sellers or Parent and has not been
cured within 20 days;
 
        (b)           by the Sellers, if a material breach of any provision of
this Agreement has been committed by the Purchaser or Premier and has not been
cured within 20 days;
 
        (c)           by the Sellers, if any condition set forth in Section 7.2
or Section 7.3(h) has not been satisfied or waived by the Sellers (in their sole
discretion) on or before February 28, 2009 (the “Outside Closing Date”), unless
either Seller or Parent are in material breach of this Agreement;
 
        (d)           by the Purchaser, if any condition in Section 7.3 has not
been satisfied or waived by the Purchaser (in its sole discretion) on or before
the Outside Closing Date, unless the Purchaser or Premier are in material breach
of this Agreement; or
 
        (e)           by mutual written consent of the Purchaser and the
Sellers.
 
    7.6           Effect of Termination.
 
    (a)           Except as set forth in this Section 7.6, each party’s right of
termination under Section 7.5 is in addition to any other rights it may have
under this Agreement or otherwise, and the exercise of such right of termination
will not be an election of remedies.  If this Agreement is terminated pursuant
to Section 7.5, all obligations of the parties under this Agreement will
terminate, except that the obligations of the parties in this Section 7.6 and
Sections 9.1 and 9.12 will survive and no party will be liable for any damages
or penalties of any kind or nature whatsoever; provided, however, that if this
Agreement is terminated because of a breach of this Agreement by the
non-terminating party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of the party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.
 
    (b)           Notwithstanding Section 7.6(a), if (i) the Sellers and Parent
have satisfied, at or prior to the Outside Closing Date, each of the conditions
set forth in Section 7.3 (other than the financing condition set forth in
Section 7.3(h)), (ii) the Sellers and Parent have determined, in their
reasonable discretion, that the conditions to their obligation to close set
forth in Section 7.2 have been satisfied (or if the Sellers and Parent elect to
waive any of such conditions) and (iii) the Purchaser or the Sellers terminate
this Agreement because the condition set forth in Section 7.3(h) has not been
satisfied by the Outside Closing Date, then the Purchaser or Premier shall, upon
such termination, pay to the Sellers $200,000 in immediately available funds,
wired to the Sellers’ account set forth in Schedule 2.2(a) (the “Termination
Fee”).  Payment of the Termination Fee by the Purchaser or Premier shall be in
lieu of the payment by Purchaser or Premier of Seller Losses (as defined in
Section 8.2) and otherwise shall constitute the sole and exclusive remedy of
Parent and the Sellers in connection with a termination of this Agreement
arising as a result of the failure to satisfy the condition set forth in Section
7.3(h); provided, however, that if the failure to satisfy the condition set
forth in Section 7.3(h) is as a result of the Purchaser or Premier’s failure to
comply with its obligations to seek such financing in accordance with Section
7.3(h), then Parent and the Sellers’ right to pursue all legal remedies will
survive such termination unimpaired.
 
Section 8.                      Indemnification.
 
    8.1     Indemnification Obligations of the Sellers and Parent.  Subject to
the limitations set forth in this Section 8, the Sellers and Parent shall,
jointly and severally, indemnify, defend and hold harmless Premier, the
Purchaser and their respective officers, directors, employees, shareholders and
Affiliates, and each of the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “Purchaser Indemnified Parties”) from, against
and in respect of any and all claims, liabilities, obligations, losses, costs,
expenses and damages whenever arising or incurred (including amounts paid in
settlement, costs of investigation and attorneys’ fees and expenses), whether or
not involving a third-party claim, arising out of or relating to:
 
        (a)           any liability or obligation of the Sellers or Parent of
any nature whatsoever, except the Assumed Liabilities;
 
        (b)           events or circumstances occurring or existing with respect
to the ownership, operation and maintenance of the Business and the Assets prior
to the Closing Date, except the Assumed Liabilities;
 
        (c)           any breach or inaccuracy of any representation or warranty
made by the Sellers or Parent in this Agreement or in any Seller Ancillary
Document; and
 
         (d)           any breach of any covenant, agreement or undertaking made
by any Seller or Parent in this Agreement.
 
The claims, liabilities, obligations, losses, costs, expenses and damages of the
Purchaser Indemnified Parties described in this Section 8.1 as to which the
Purchaser Indemnified Parties are entitled to indemnification are hereinafter
collectively referred to as “Purchaser Losses.”  For purposes of determining the
amount of Purchaser Losses or Seller Losses resulting from the matters described
in Sections 8.1 and 8.2 (but not whether such Purchaser Losses or Seller Losses
arose or occurred), respectively, the representations and warranties, covenants
and agreements applicable thereto shall be deemed not to include any
qualification or limitation with respect to materiality (whether by the terms
“material” or “materiality” or by reference to a “Material Adverse Effect,” a
“Material Adverse Change,” or otherwise).
 
    8.2           Indemnification Obligations of Premier and the Purchaser. 
Premier and the Purchaser, jointly and severally, shall indemnify and hold
harmless the Sellers and Parent and their respective officers, directors,
employees, shareholders, and Affiliates and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Seller
Indemnified Parties”) from, against and in respect of any and all claims,
liabilities, obligations, losses, costs, expenses and damages whenever arising
or incurred (including amounts paid in settlement, costs of investigation and
attorneys’ fees and expenses), whether or not involving a third-party claim,
arising out of or relating to:
 
         (a)           any of the Assets, any of the Assumed Liabilities or the
operation of the Business following the Closing Date;
 
        (b)           any breach or inaccuracy of any representation or warranty
made by Premier or the Purchaser in this Agreement or any Purchaser Ancillary
Document; and
 
        (c)           any breach of any covenant, agreement or undertaking made
by Premier or the Purchaser in this Agreement.
 
The claims, liabilities, obligations, losses, costs, expenses and damages of the
Seller Indemnified Parties described in this Section 8.2 as to which the Seller
Indemnified Parties are entitled to indemnification are hereinafter collectively
referred to as “Seller Losses.”
 
    8 .3           Indemnification Procedure.
 
        (a)           Promptly after receipt by a Purchaser Indemnified Party or
a Seller Indemnified Party (hereinafter collectively referred to as an
“Indemnified Party”) of notice by a third party of any complaint or the
commencement of any action or proceeding with respect to which such Indemnified
Party may be entitled to receive payment from the other party for any Purchaser
Losses or Seller Losses (as the case may be), such Indemnified Party shall
promptly notify the Seller and Parent or the Purchaser and Premier, as the
appropriate indemnifying parties (each, an “Indemnifying Party”), of such
complaint or of the commencement of such action or proceeding; provided,
however, that the failure to so notify the Indemnifying Party shall not relieve
the Indemnifying Party from liability arising otherwise than under this
Agreement with respect to such claim; provided, further, that the failure to so
notify the Indemnifying Party shall relieve the Indemnifying Party from
liability under this Agreement with respect to such claim only if, and only to
the extent that, such failure to notify the Indemnifying Party results in the
forfeiture by the Indemnifying Party of material rights and defenses otherwise
available to the Indemnifying Party with respect to such claim.  The
Indemnifying Party shall have the right, upon written notice delivered to the
Indemnified Party within 20 days thereafter, to assume the defense of such
action or proceeding, including the employment of counsel.  If the Indemnified
Party, however, reasonably believes that its ongoing business may be affected by
such action or proceeding, then the Indemnified Party shall have the right to
reject the assumption of the defense by the Indemnifying Party.  In the event
that (i) the Indemnifying Party declines or fails to assume the defense of the
action or proceeding; (ii) the Indemnifying Party fails to employ counsel
reasonably satisfactory to the Indemnifying Party rejects the assumption of the
defense by the Indemnifying Party, then the Indemnified Party may employ counsel
to represent or defend it in any such action or proceeding and the Indemnifying
Party shall pay the reasonable fees and disbursements of such counsel as
incurred; provided, however, that the Indemnifying Party shall not be required
to pay the fees and disbursements of more than one counsel for all Indemnified
Parties in any jurisdiction in any single action or proceeding.  In any action
or proceeding with respect to which indemnification is being sought hereunder,
the Indemnified Party or the Indemnifying Party, whichever is not assuming the
defense of such action, shall have the right to participate in such litigation
and to retain its own counsel at such party’s own expense.  If an Indemnified
Party gives notice to the Indemnifying Parties pursuant to this Section of the
assertion of a third-party claim, the Indemnifying Parties shall be entitled to
participate in the defense of such third-party claim and, to the extent that it
wishes (unless (i) any Indemnifying Party is also a Person against whom the
third-party claim is made and the Indemnified Party determines in good faith
that joint representation would be inappropriate, or (ii) the Indemnifying
Parties fail to provide reasonable assurance to the Indemnified Party of its
financial capacity to defend such third-party claim and provide indemnification
with respect to such third-party claim), to assume the defense of such
third-party claim with counsel satisfactory to the Indemnified Party.  After
notice from the Indemnifying Parties to the Indemnified Party of its election to
assume the defense of such third-party claim, the Indemnifying Parties shall
not, so long as they diligently conduct such defense, be liable to the
Indemnified Party under this Article VIII for any fees of other counsel or any
other expenses with respect to the defense of such third-party claim, in each
case subsequently incurred by the Indemnified Party in connection with the
defense of such third-party claim, other than reasonable costs of
investigation.  Notwithstanding the foregoing, if an Indemnified Party
determines in good faith that there is a reasonable probability that a
third-party claim may adversely affect it or its Affiliates other than as a
result of monetary damages for which it would be entitled to indemnification
under this Agreement, the Indemnified Party may, by notice to the Indemnifying
Parties, assume the exclusive right to defend, compromise or settle such
third-party claim, but the Indemnifying Party will not be bound by any
settlement of such third-party claim effected without its consent (which may not
be unreasonably withheld).  The Indemnifying Party or the Indemnified Party, as
the case may be, shall at all times use reasonable efforts to keep the
Indemnifying Party or the Indemnified Party, as the case may be, reasonably
apprised of the status of the defense of any action the defense of which it is
maintaining, and to cooperate in good faith with each other with respect to the
defense of any such action.
 
        (b)           An Indemnifying Party may not, without the prior written
consent of the Indemnified Party, settle or compromise any claim or consent to
the entry of any judgment with respect to which indemnification is being sought
hereunder unless (i) the Indemnifying Party shall pay or cause to be paid all
amounts arising out of such settlement or judgment concurrently with the
effectiveness thereof; (ii) the terms or effect of the settlement shall not
encumber any of the assets of any Indemnified Party or any Affiliate thereof, or
contain or result in any restriction, interference or condition that would apply
to such Indemnified Party or its Affiliates or to the conduct of any of their
respective businesses; and (iii) the Indemnifying Party shall obtain, as a
condition of such settlement, a complete unconditional release of each
Indemnified Party.
 
        (c)           In the event an Indemnified Party shall claim a right to
payment pursuant to this Agreement, such Indemnified Party shall send written
notice of such claim to the appropriate Indemnifying Party.  Such notice shall
specify the basis for such claim.  As promptly as possible after the Indemnified
Party has given such notice, such Indemnified Party and the appropriate
Indemnifying Party shall establish the merits and amount of such claim and,
within 15 Business Days of the final determination of the merits and amount of
such claim, the Indemnifying Party shall pay to the Indemnified Party
immediately available funds in an amount equal to such claim as determined
hereunder.
 
    8.4           Claims Period.
 
        (a)           Notwithstanding any right of any party (whether or not
exercised) to investigate the affairs of another party, each party shall have
the right to rely fully upon the representations, warranties, covenants and
agreements of the other party contained in this Agreement or in any certificate
delivered pursuant to this Agreement.
 
     (b)           The period during which a claim for indemnification may be
asserted under this Agreement by an Indemnified Party (a “Claims Period”) shall
begin on the Closing Date, and shall terminate (or not terminate) as follows:
            
            (i)           with respect to Purchaser Losses arising under
Sections 8.1(a), 8.1(b) and 8.1(c), the Claims Period shall terminate on the
date that is 540 days after the Closing Date, except to the extent that such
claims arise under (A) Sections 3.1(a) (Organization; Books and Records), 3.2
(Authorization, Execution and Enforceability), 3.5(c) (No Third Party Options),
3.5(d) (Ownership), and 3.20 (Brokers, Finders and Investment Bankers) hereof
(the “Surviving Matters”), for which the Claims Period shall not terminate or
(B) Sections 3.11 (Tax Returns; Taxes) or 3.13 (Employee Benefit Plans)
(Sections 3.11 and 3.13, collectively, the “Tax and Employee Benefit Matters”),
for which the Claims Period shall terminate upon the expiration of the
applicable statutes of limitations for the subject matters thereof;
 
            (ii)           with respect to Purchaser Losses arising under
Section 8.1(d), the Claims Period shall terminate in accordance with the
provisions thereof;
 
            (iii)           with respect to Seller Losses under Section 8.2(a),
the Claims Period shall not terminate;
 
            (iv)           with respect to Seller Losses arising under Section
8.2(b), the Claims Period shall terminate on the second anniversary of the
Closing Date; or
 
            (v)           with respect to Seller Losses arising under Section
8.2(c), the Claims Period shall terminate in accordance with the provisions
thereof.
 
Notwithstanding the foregoing, if prior to the close of business on the last day
of the applicable Claims Period, an Indemnifying Party shall have been properly
notified of a claim for indemnity hereunder and such claim shall not have been
finally resolved or disposed of at such date, such claim shall continue to
survive and shall remain a basis for indemnity hereunder until such claim is
finally resolved or disposed of in accordance with the terms hereof.
 
    8.5           Basket.  Notwithstanding anything to the contrary set forth
herein, the Sellers and Parent shall be liable for Purchaser Losses arising
under Section 8.1 only if such Purchaser Losses exceed, in the aggregate,
$30,000 (the “Basket Amount”), in which event the Purchaser Indemnified Parties
may claim indemnification for all Purchaser Losses.  Notwithstanding the
foregoing, Purchaser Losses arising under or pursuant to any Surviving Matters,
Tax and Employee Benefit Matters, Section 8.1(d) or any matter constituting
fraud or illegal activity under applicable law by the Sellers or Parent shall
not be subject to the Basket Amount and there shall be no “threshold amount” on
the indemnification obligations of the Sellers or Parent with respect to such
Purchaser Losses.
 
    8.6           Cap.The maximum liability that the Seller and Parent may have
with respect to Purchaser Losses under Section 8.1 shall not exceed, in the
aggregate, 75% of the Purchase Price actually received by the Sellers (the “Cap
Amount”); provided, however, that (a) Purchaser Losses arising under or pursuant
to any Surviving Matter or any Tax and Employee Benefit Matter shall not be
subject to the Cap Amount, and (b) there shall be no “limitation amount” on the
indemnification obligations of the Sellers or Parent with respect to such
Purchaser Losses arising in connection with Section 8.1(d) or any matter
constituting fraud or illegal activity under applicable law by the Sellers or
Parent.
 
    8.7           Exclusive Remedy. Subject to Section 6.5, each party’s sole
and exclusive remedy for monetary compensation in connection with any breach of
this Agreement by any other party shall be pursuant to the provisions in Section
8; provided, however, that nothing set forth in this Section 8 shall be deemed
to prohibit or limit any party’s right at any time, on or after the Closing
Date, to seek injunctive or equitable relief for the failure of any other party
to perform any covenant or agreement contained herein.
 
Section 9.                      Miscellaneous.
 
    9.1           Notices.All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission
against facsimile confirmation or mailed by prepaid first class certified mail,
return receipt requested, or mailed by overnight courier prepaid, to the parties
at the following addresses or facsimile numbers:
 
 
 
To Premier or the Purchaser:
 
c/o Premier Research Group Ltd.
 
30 Wellington Business Park
 
Dukes Ride
 
Crowthorne  RG45 6LS
 
United Kingdom
 
Attention:  Chief Development Officer
 
Telecopy:  +44(0) 1344458314
 
 
 
wit a copy to:
 
 
 
Morris, Manning & Martin, LLP
 
3343 Peachtree Road, N.E.
 
1600 Atlanta Financial Center
 
Atlanta, Georgia  30326
 
Attention:  Carl J. Erhardt, Esq.
 
Telecopy:  (404) 365-9532
 
 
 
To the Sellers or Parent:
 
 
 
PHC, Inc. d/b/a Pioneer Behavioral Health
 
200 Lake Street, Suite 102
 
Peabody, MA 01960
 
Attention:  Bruce A. Shear, President
 
Telecopy:  (978) 536-2677
 
 
 
with a copy to:
 
 
 
Arent Fox LLP
 
1050 Connecticut Avenue, NW
 
Washington, DC  20036
 
Attention:  Steven A. Cohen, Esq.
 
Telecopy:  (202) 857-6395

 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 9.1, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 9.1, be deemed given upon facsimile confirmation,
(c) if delivered by mail in the manner described above to the address as
provided for in this Section 9.1, be deemed given on the earlier of the third
Business Day following mailing or upon receipt, and (d) if delivered by
overnight courier to the address as provided in this Section 9.1, be deemed
given on the earlier of the first Business Day following the date sent by such
overnight courier or upon receipt (in each case, regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 9.1).  Any party
from time to time may change its address, facsimile number or other information
for the purpose of notices to that party by giving notice specifying such change
to the other parties.
 
    9.2           Attachments.  All Schedules (including the Disclosure
Schedules) and Exhibits attached hereto are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this
Agreement.
 
    9.3           Knowledge; Usage.
 
     (a)           When used herein, the phrase “to the knowledge of” any
Person, “known to” any Person or any similar phrase, means (i) with respect to
any Person who is an individual, the actual knowledge of such Person, (ii) with
respect to any other Person other than the Seller, the actual knowledge of the
directors and officers of such Person and other individuals that have a similar
position or have similar powers and duties as the officers and directors of such
Person, (iii) with respect to the Sellers, the actual knowledge of Bruce A.
Shear, Paula C. Wurts and Joanne Mashburn, and (iv) in the case of each of (i),
(ii) and (iii), the knowledge of facts that such Persons would likely discover
in the course of conducting a reasonable inquiry in connection with this
Agreement of officers and other employees charged with supervisory or
operational responsibility for such matter.
 
        (b)           Unless the context of this Agreement otherwise requires,
(i) words of any gender include each other gender, (ii) the terms “hereof,”
“herein,” “hereby” and derivatives or similar words refer to this entire
Agreement as a whole and not to any particular Article, Section or other
subdivision, (iii) the terms “Article” or “Section” or other subdivision refer
to the specified Article, Section or other subdivision of the body of this
Agreement, (iv) the words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation,” and (v) when a reference is
made in this Agreement to Schedules or Exhibits, such reference shall be to a
Schedule or Exhibit to this Agreement unless otherwise indicated.  All
accounting terms used herein and not expressly defined herein shall have the
meanings given to them under applicable generally accepted accounting
principles.  The term “party” or “parties” when used herein refer to Premier and
the Purchaser, on the one hand, and the Seller and Parent, on the other.  The
term “U.S. Dollars,” “dollar,” and the symbol “$” all shall refer to United
States dollars, the lawful currency of the United States.  “Business Day” means
a day other than Saturday, Sunday or any day on which banks located in the State
of Arizona or Delaware are authorized or obligated to close.
 
    9.4           Assignment; Successors in Interest; Binding Effect. No
assignment or transfer by any party of their respective rights and obligations
hereunder shall be made except with the prior written consent of the other
parties hereto; provided, however, the Purchaser may assign, in its sole
discretion and without prior written consent, all or any of its rights and
interests to any Affiliate of the Purchaser; provided that such Affiliate shall
be bound by all of Purchaser’s and Premier’s obligations of this Agreement and
that no such assignment shall relieve the Purchaser of its obligations hereunder
if such assignee does not perform such obligations.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and each of
their respective permitted successors and assigns.
 
    9.5           Number; Gender. Whenever the context so requires, the singular
number shall include the plural and the plural shall include the singular, and
the gender of any pronoun shall include the other genders.
 
    9.6           Captions.The titles, captions and table of contents contained
in this Agreement are inserted herein only as a matter of convenience and for
reference and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any provision hereof.
 
    9.7           Controlling Law; Integration; Amendment; Construction. This
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware, without reference to Delaware choice of
law rules.  Except as hereinafter provided, this Agreement supersedes all
negotiations, agreements and understandings among the parties with respect to
the subject matter hereof.  This Agreement, together with any agreements entered
into on or subsequent to the date hereof, constitute the entire agreement among
the parties hereto.  This Agreement may not be amended, modified or supplemented
except by written agreement of the parties hereto.  No provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
party hereto by any Governmental Authority or by any board of arbitrators by
reason of such party or its counsel having or being deemed to have structured or
drafted such provision.
 
    9.8           Severability.Any provision hereof which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by law, the parties hereto waive
any provision of law that renders any such provision prohibited or unenforceable
in any respect.
 
    9.9           Counterparts.
 
    This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
agreement.
 
    9.10           Enforcement of Certain Rights. Nothing expressed or implied
in this Agreement is intended, or shall be construed, to confer upon or give any
Person other than the parties hereto, and their permitted successors or assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, or result in such Person being deemed a third party beneficiary of
this Agreement.
 
    9.11           Waiver.Any agreement on the part of a party hereto to any
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.  A waiver by one party of the performance of any
covenant, agreement, obligation, condition, representation or warranty shall not
be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty.  A waiver by any party of the performance
of any act shall not constitute a waiver of the performance of any other act or
an identical act required to be performed at a later time.
 
    9.12           Costs and Expenses. Except as otherwise expressly set forth
herein, the Sellers and Parent will bear all costs and expenses (including,
without limitation, any brokers or finders fees and any attorneys and
accountants fees) incurred by them in connection with the transactions
contemplated by this Agreement, and Premier and the Purchaser will bear all such
costs and expenses incurred by them in connection herewith.
 
    9.13           Arbitration; Legal Proceedings.
 
        (a)           Any controversy, claim, or question of interpretation in
dispute between the parties arising out of or relating to this Agreement or the
breach thereof, except such as may arise under Section 2.2 hereof, shall be
finally settled by arbitration in Wilmington, Delaware under the then effective
Commercial Arbitration Rules of the American Arbitration Association as modified
by this Agreement, and judgment on the award rendered by the arbitrators may be
entered in any U.S. federal or state court in the State of Delaware having
jurisdiction.  The award rendered by the arbitrators shall be final and binding
on the parties and not subject to further appeal.  Such arbitration can be
initiated by written notice by either party (the “Claimant”) to the other party,
which notice shall identify the Claimant’s selected arbitrator.  The party
receiving such notice (the “Respondent”) shall identify its arbitrator within
ten Business Days following its receipt of such notice.  The arbitrator selected
by the Claimant and the arbitrator selected by the Respondent shall, within ten
Business Days of their appointment, select a third neutral arbitrator.  In the
event that they are unable to do so, either party may request the American
Arbitration Association to appoint the third neutral arbitrator.  The
arbitrators shall have the authority to award any remedy or relief that a court
in Delaware could order or grant, including, without limitation, specific
performance of any obligation created under this Agreement, the issuance of
injunctive or other provisional relief, or the imposition of sanctions for abuse
or frustration of the arbitration process.  The arbitration award will be in
writing and specify the factual and legal basis for the award.
 
        (b)           It is the intent of the parties that any arbitration shall
be concluded as quickly as reasonably practicable.  Unless the parties otherwise
agree, once commenced, the hearing on the disputed matters shall be held four
days a week until concluded with each hearing date to begin at 9:00 a.m. and to
conclude at 5:00 p.m.  The arbitrators shall use all reasonable efforts to issue
the final award or awards within a period of five Business Days after closure of
the proceedings.  Failure of the arbitrators to meet the time limits of this
Section 9.13(b) shall not be a basis for challenging the award.
 
        (c)           The arbitrators shall instruct the non-prevailing party to
pay all costs of the proceedings, including the fees and expenses of the
arbitrators and the reasonable attorneys’ fees and expenses of the prevailing
party.  If the arbitrators determine that there is no prevailing party, each
party shall be instructed to bear its own costs and to pay one-half of the fees
and expenses of the arbitrators.
 
        (d)           Each party hereto hereby agrees that any legal proceeding
instituted to compel arbitration or to enforce an arbitration award hereunder,
or to the extent arbitration is deemed to be inapplicable to any dispute arising
out of or relating to this Agreement, will be brought exclusively in the U.S.
federal or state courts situated in Delaware, and hereby submits to personal
jurisdiction therein and irrevocably waives any objection as to venue therein,
and further agrees not to plead or claim in any such court that any such
proceeding has been brought in an inconvenient forum.  The Sellers and Parent
hereby designate, appoint and empower Steven A. Cohen, Arent Fox LLP, presently
having offices at 1050 Connecticut Avenue, NW, Washington, DC  20036, as their
true and lawful agent for service of process to receive and accept on their
behalf service of process in any such proceeding brought in any such
courts.  Premier and the Purchaser hereby designate, appoint and empower Carl J.
Erhardt, Esq. of Morris, Manning & Martin, LLP, presently having offices at 3343
Peachtree Road, N.E., 1600 Atlanta Financial Center, Atlanta, Georgia  30326, as
their true and lawful agent for service of process to receive and accept on
their behalf service of process in any such proceeding brought in any such
courts.  Each of the foregoing persons agrees that the failure of the process
agent appointed by such person to give notice of process to such person shall
not impair or affect the validity of service upon such agent or of any judgment
based thereon, and each such person irrevocably consents to the service of
process in any such proceeding by the mailing of copies thereof by certified
mail, postage prepaid, to such person’s address for notices under this
Agreement.
 
 
 
 
 
 
 [SIGNATURES APPEAR ON THE NEXT PAGE]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date and year first above written.
 
 
 
PURCHASER:
 
 
 
PREMIER RESEARCH ARIZONA, LLC
 
 
 
By:   /s/  B. Gallagher
 
Name:    B. Gallagher
 
Title:      Chief Development Officer
 
 
 
PREMIER:
 
 
 
PREMIER RESEARCH INTERNATIONAL, LLC
 
 
 
By:   /s/  B. Gallagher
 
Name:    B. Gallagher
 
Title:      Chief Development Officer
 
 
 
SELLERS:
 
 
 
PIVOTAL RESEARCH CENTERS, INC.
 
 
 
By: /s/  Paula C. Wurts
                Paula C. Wurts
 
Its:        Chief Financial Officer
 
 
 
PIVOTAL RESEARCH CENTERS, LLC
 
 
 
By: /s/  Paula C. Wurts
                Paula C. Wurts
 
Its:        Chief Financial Officer
 
 
 
PARENT:
 
 
 
PHC, INC. d/b/a PIONEER BEHAVIORAL HEALTH
 
 
 
By: /s/  Paula C. Wurts
               Paula C. Wurts
 
Its:        Chief Financial Officer

 
 
[Signature Page to Asset Purchase Agreement]
 
 
 
 
 
 
 
 
 
 
 
 
 
 